                                         Case 18-00039                                  0 Doc 109-1                                       Filed 05/01/19
                                                                                                                                                                                   0
                                                                                                                                                                              Page 1 of 90


              I GMEM
               DA Vrn ROCiER                                                                                                                                         . FJLED ·fN OPri'J ~OURT
           2 : .rusrncT:AFFf>RNEY                                                                                                                                . ;.. , ... NOV 14 a          _ - ·~
               Neva$ Bar #002781 ·
          3 BRIANJ~·KO€HEVAR . ·                                                                                                                          SHIRLE)5~J CLERK .
              Chief Deputy District Attorney
                                                                                                                                                          BY_________________
          4 Nevada Bar #005691 · . -
              200 Lewis A venue        _.
          5   Las;Vegas;NV-89155·2212
                    (702) 671-2500
          6         Attorney for Plaintiff
          7                                                                                                                             DISTRICT COURT
          8                                                                                                CLARK. COUNTY, NEVADA
          9 . THESTATEOFNEVADA, . ·· .
                                     .                         ,                D}" • tj'ff.
     10                ;:. '. .              . -:- .. ,:. . . :                 T •   81.9-            '             •   r. ~ ·     j    : ··~·i i : ,      :


     11           :-. . ::-' · : ~vs-.- ;. -:,.', .- :::·;· .                                ·--~' ·.:        •;:.. .·:.; ._,,\;                                         , CASHNO:             C226058
                                                                                                                                                                           DEPT NO:            VI
     12           NAHIJ!) A:f!MA:DFOUR; : · · .. ,_ !                                                                             • ··                   ·· · .· •          ....
                  #1997946
     13           . ~ .,; l' ,,. . '·    I                 \       •   •   'I   ' : : •. :                 . : ,.,

                                                                                Defendant.
     14                                         ..    ),                              ..      ,;       .


     15                                                                                            ~       GlJil!.TYi,PLEA =AGREEillNT--
  16                     . I · hereby agree to .. plead· guilcy to: DRA-WING                                                                                                       AND    PASSING A CHECK
 17             WIT~OI[T : SUFFICIEN~C .~FU~S - - . IN · DRAWEE BANK WITH INTENT TO
 18             DEFRA.UJ.?, P-R.E.$UMPTJ.ON~ 0~ INTENT TO :· J>~FRAIJp (Gr()ss- Misdemeanor-
 19            ~ 205.130, 205~J3.2), ~ m~re fully ~leg~d in the charging qo.c ument attached hereto as

 20           Exhibit 1.".      II



21                           My_deci~ion tq·pl~a guilty is                                                                        b~ed- !Jpon                        the pie~ agreement in ·this case which is as
22            fq)Jows: .
23                          Both p~e~ a~e to s_tip~late. to five (S) years probation. Defendant agrees to pay
24            restituti~~t' jn _
                               t he amo~t                                                    _of $268,150.00.                                              I! .defendant J?ays         full . r~o.titution while ori.
25            probatio~ tl.te Sta~ will                                               not Qppqse wi~dr~wl of guilty plea and di$mis~ai of case . . Both
26 . plllties agree. to stipulate to guilty plea in abstentia.
                                                                                                                                                                                                EXHIBIT
27
28
           //
          II                                                                                                                                                                             I        A
                                                                                                                                                                                         P:\ WPOOCS\JNF\609\6094 noJ.doe
                               Case 18-00039     Doc 109-1     Filed 05/01/19    Page 2 of 90


                  1
                                                        CONSEQUENCESOFTHEPLEA
              2
                                l understand that by pleading guiJty I admit the facts which support all the elements oJ
              3          the offense(s) to which 1 now plead as set forth in Exhibit "1 ".
              4
                                I understand that as a consequence of my plea of guilty I may be imprisoned in the
          5             Clark County Detention Center for a period of not more than one ( 1) year and that z may be
          6             fined up to $2,000.00. I understand that the law requires me to pay an Administrative
          7            Assessment Fee.
          8                   l understand that, if appropriate, I will be ordered to make restitution to the vktim of
          9            the offense(s) to which 1 am pleading guiJty and to the victim of any related offense which is
     10               being dismissed or not prosecuted pursuant to this agreement. I will also be ordered to
     11               reimburse the State of Nevada for any expenses related to my extradition, if any.
     12                      I understand that I am eligible for probation for the offense to which I am pleading
     13               guilty. I understand that, except as othenvise provided by statute, the question of whether l
     14               receive probation is in the discretion of the sentencing judge.
     15                      I understand that if more than one sentence of imprisonment is imposed and I am
 16               eligible to serve the sentences concurrently, the sentencing judge has the discretion to order
 17               the sentences served concurrently or consecutively.
 18                         I also understand that information regarding charges not filed, dismissed charges, or
 19               charges to be dismissed pursuant to this agreement may be considered by the judge at
 20               sentencing.
21                         I have not been promised or guaranteed any particular sentence by anyone. I know
22            that my sentence is to be determined by the Court within the limits prescribed by statute.
23                         I understand that if my attorney or the State of Nevada or both recommend any
24            specific punishment to the Court, the Court is not obligated to accept the recommendation.
25                         I understand that if the State of Nevada has agreed to recommend or stipuitHc a
26            particular sentence or has agreed not to present argument regarding the sentence, or agreed
27            not to oppose a particular sentence, or has agreed to disposition as a groS$ mjsdemeanor
28            when the offense couid have been treated as a felony, such agreement is contingent upon my


                                                                  2
                             Case 18-00039     Doc 109-1     Filed 05/01/19    Page 3 of 90



                        appearance in court on the initial sentencing date (and any subsequent dates if the sentencin!
               2
                       is continued). I understand that if I fail to appear for the scheduled sentencing date or 1
              3
                       commit a new criminal offense prior to sentencing the State of Nevada would regain rhe full
              4        right to argue for any lawful sentence.
           5
                             I understand if the offense(s) to which I am pleading guilty to was committed while I
          6           was incarcerated on another charge or while I was on probation or parole that I am not
          7          eligible for credit for time served toward the instant offense(s).
          8                 I understand that as a consequence of my plea of guilty, if I am not a citizen of the
          9          United States, I may, in addition to other consequences provided for by federal Jaw, be
      10             removed, deported, excluded from entry into the United States or denied naturalization .
     II                     I understand that the Division of Parole and Probation will prepare a report for the
     12             sentencing judge prior to sentencing. This report will include matters relevant to the issue of
     13             sentencing, including my criminal history.       This report may contain hearsay information
     14             regarding my background and criminal history.          My attorney and 1 will each have the
     15            opportunity to comment on the information contained in the report at the time of sentencing.
 16                Unless the District Attorney has specifically agreed otherwise, then the District Attorney
 17                may also corrunent on this report.
 18                                                       WAIVER OF RlGHTS
 19                       By entering my plea of guilty, 1 understand that I am waiving and forever giving up
 20                the following rights and privileges:
21                        1. The constitutional privilege against self-incrimination, including the right to refuse
22             to testify at trial, in which event the prosecution would not be allowed to comment to the
23            jury about my refusal to testify.

24                       2. The constitutional right to a speedy and public trial by an impartial jury, free of
25            excessive pretri~ publicity prejudicial to the defense, at which trial I would be entitled to the
26            assistance of an attorney, either appointed or retained.         At trial the State would. bear the
27            burden ofproving beyond a reasonable doubt each element of the offense charged.
28            II

                                                                 3
                              Case 18-00039       Doc 109-1    Filed 05/01/19   Page 4 of 90


               1
                               3. The constitutional right to confront and cross-examine any witnesses who would
              2        testify against me.
              3                  4. The constitutional right to subpoena witnesses to testifY on my behalf
          4                      5. The constitutional right to testifY in my own defense.
          5                   6.    The right to appeal the conviction, with the assistance of an attorney, either
          6          appointed or retained, unless the appeal is based upon reasonable constitutional jurisdictional
          7          or other grounds that challenge the legality of the proceedings and except as otherwise
          8          provided in subsection 3 ofNRS 174.035.
      9                                                VOLUNTARJNESSOFPLEA
     10                     l have discussed the elements of all of the original charge(s) against me with my
     11             attorney and I understand the nature of the charge(s) against me.
     12                     I understand that the State would have to prove each element of the charge(s) against
     13             me at trial.
     14                    I have discussed with my attorney any possible defenses, defense strategies and
 15                circumstances which might be in my favor.
 16                        All    of the foregoing elements, consequences, rights, and waiver of rights have been
 17                thoroughly explained to me by my attorney.
 18                       1 believe that pleading guilty and accepting this plea bargain is in my best interest,
 19                and that a trial would be contrary to my best interest.
 20                       I am signing this agreement voluntarily, after consultation with my attorney, and I am
21             not acting under duress or coercion or by virtue of any promises of leniency. except for those

22        · set forth in this agreement.

23                       I am not now under the influence of any intoxicating liquor. a controlled Sl!bstance or

24            other drug which would in any manner impair my ability to comprehend or understand this
25            agreement or the proceedings surrounding my entry of this plea.

26            II
27            II
28            II

                                                                   4
                  Case 18-00039     Doc 109-1   Filed 05/01/19   Page 5 of 90



     1          My attorney has answered aiJ my questions re~arding this guilty pJea agreement and

     2   its consequences to my satisfaction and I am satisfied with the services provided by my

     3
 4
 5'
 6
 7
         AGREED TO BY:
 8
 9
10
         ~r\(Lrr J}_
         Chief De_puty District Attorney
11       Nevada Bar #005691
12

13
14

15
16
17
18
19
20
21

22
23
24
25
26

27
28
                                                     5
                          Case 18-00039     Doc 109-1     Filed 05/01/19    Page 6 of 90


          1         CERTIFICATE OF COUNSEL :
          2                I, the undersi~ed, as the attorney for the Defendant named herein and as an officer of
                    the court hereby certify that :                                                   ·
         3
                          1. I have fully explained to the Defendant the aiJegations contained in the charge(s)
      4            to which guilty pleas are f)eing entered.
      5                    2. I have advised the Defendant of the penalties for each charge and the restitution
                   that the Defendant may be ordered to pay.                .
      6
                          3. All pleas of guilty offered by the Defendant pursuant to this agreement are
      7            consistent with the facts known to me and are made with my advice to the Defendant ·
      8                  4. To the best of my knowledge and belief, the Defendant:
     9                          a. Is competent and understands the charges and the consequences of pleading
                                guilty as provided in this agreement.
 10
                                b. Executed this agreement and wilJ enter aJI guilty pleas pursuant hereto
 ll                             voluntarily.

 12                             c. Was. not under ~he influence of in.toxicating liquor, a controHe~ substance or
                                other drug at the tlme I consulted w1th the defendant as certJ tied m paragraphs
 13                             1 and 2 a6ove.       \1\ t<>..ill AAl lif

 14                     Dated : This   .c:t~day of~:20o6. ~~
 15                                                                 A               \J
 16
 17
18
19
20
21
22
23

24
25
26
27
28            rJ

                                                               6
                           Case 18-00039     Doc 109-1    Filed 05/01/19   Page 7 of 90


                1AlNF
                DAVID ROGER
             2 Clark County District Attorney
                Nevada Bar #002781
            3 BRIAN 1. KOCHEVAR                .
                Cbief Deputy District Attorney .
            4 Nevada Bar #005691
               200 Lewis A venue
           5   Las Vegas, Nevada 8915 5-2212
               (702) 67) -2500
           6   Attorney for Plaintiff
           7                                          DISTRJCT COURT
           8                                       CLARK COUNTY, NEVADA

          9
                                                               )
      10            THE STATE OF NEVADA,
      11                              Plaintiff,                       Case No.      C226058
      12
     13
                        -vs-
                 NAHID AHMADPOUR,
                                                              1        Dept No.      VI


                 111997946
     14                                                                           AMENDED
                                     Defendant.
     15                                                                    INFORMATION

     16         STATE OF NEVADA
  17            COUNTY OF CLARK
                                           1ss:
 18                    DAVID ROGER, District Attorney within and for the County of Clark, State of
 19             Nevada, in the name and by the authority of the State of Nevada, informs the Court :
 20                    That NAHID AH.I\1ADPOUR, the Defendant(s) above named, having committed the
 21            crime ofDRAWING AND PASSING A CHECK WITHOUT SUFFICIENT FUNDS IN
22             DRAWEE BANK WITH INTENT TO DEFRAUD, PRESUMPTIONS OF INTENT
23             TO DEFRAUD (Gross Misdemeanor- NRS 205.130, 205.132), on or between October 8,
24            2005, and October 24, 2005, within the County of Clark, State of Nevadas contrary to the
25            form, force and effect of statutes in such cases made and provided, and against the peace and
26         dignity of the State of Nevada, did wiUfuJly, unlawfully, and with intent to defraud, draw
27         and pass a check to obtain cash and/or gaming chips, drawn upon Chevy Chase Ha.rlk,
28         //

                                              EXHIBIT "1 II
                   Case 18-00039    Doc 109-1   Filed 05/01/19   Page 8 of 90

               1
               2

              3
              4
           5
           6
           7
          8
          9
      10
      II
      12
     13
     14
     15
     16
 17
 18
 19
 20
 21

22
23
24
25                                 HOTEL AND CASTNO, at
                                   3000 Paradise Road,
26                                 Las Vegas, Clark County,
                                   Nevada            ·
27
28

                                                                                P·l WP DOCsllNfV>OW.09CnOl DOC
                                                  2
                   Case 18-00039    Doc 109-1   Filed 05/01/19   Page 9 of 90


               1
              2
              3
              4
           5
          6
                                                                                    /
          7.
          8

          9
      10
     11
     12

     13
     14
     15
 16
 17
 18
 19
 20

21

22
23
24                                 CASINO, at 3600 S
25                                 Las Vegas Boulevard,
                                   Las Vegas, Clark County,
26                                 Nevada

27
28

                                                                                P ;IWPDOC~720l . OOC'
                                                   3
                       Case 18-00039        Doc 109-1     Filed 05/01/19    Page 10 of 90




          2
       3
      4

      5
      6
                                              CASINO, at 3667 South
      7                                       Las Vegas Boulevard,
                                              Las Vegas~ Clark County,
      8                                       Nevada
      9        when the said Defendant had insufficient money, property, or credit with the drawee of the
  10           instrument to pay it   in full upon its presentation.
 11
                                                                   DAVID ROGER
 12                                                                DISTRICT ATTORNEY
                                                                   Nevada Bar #002781
 13


                                                                       ~~;Jkx 2_.
 14
                                                              BY
 15                                                                    B        .     HE
                                                                       ChiefD~uty   District Attorney
 16                                                                    Nevada   ar #005691          ·

 17
 18
19
20
21
22
23
24
25
26
              DA#06F094 72X/r~
27            DAO EV#060501 090
              D & P NSF CHECKS - F
28            (TK6)

                                                                                             P . IWP~710l .DOC

                                                              4
      Case 18-00039   Doc 109-1   Filed 05/01/19   Page 11 of 90




                                                                    ·-          •


                                       0
...                                    .....


                                  --                        .
                                                           ·,
                                                                .   .
                                                                         ....   ~
    Case 18-00039             Doc 109-1        Filed 05/01/19   Page 12 of 90
                          MONEY OHOER HECEIP T - NON NEGOT/Af3LF




                         * · 087808 10275                             *




            ·      MONEY ORDER RECEIPT - NON NEGOTIABi E

        ~-" \)     c.M G.c·\<     \J Nf\E

    CL.o, Itt K '-.o v,.;1   '1     fr;'[J ~   a9




•                . ...


       A&T 231881 LOC 000000 DT 01?209 $50 00 U50DOLLAf\'S AND NO Ult
       C£NTSUUt*-*****"****'****i:Ub***m******************"**-***


           * 0 ·8 9 4 9 6 1 2 2 6 : 3                            *
    Case 18-00039     Doc 109-1          Filed 05/01/19          Page 13 of 90


          Aw~Y  fo1• y~1· ~tero Union. J/:aid Visa Card and the f9.95
          Ac:ttvation ~ will be wah~        cridit check Enroll today at
          www.~ycardP ac~.cOft/wuvisa~-Val d tor Hardh 31, 2008




•                MONEY ORDER RECEIPT - NON NEGOTIA£3LE                           .




            *    0   s s   2    0    8     s    4     7' 0   s        *'
           1                q
           t ij Hill 11.11 wn   11 "'""'   11 wij   I'"'"~ I""'~"»1101
                      ~USTOMER'S                       RECEIPT




                     CUSTOMER'S RECEIPT ·
Case 18-00039   Doc 109-1        Filed 05/01/19   Page 14 of 90
      ·.




 '•




·.




                                                         .''

                       .


                            '!



                                                                  PAY
                            Case 18-00039                   Doc 109-1                      Filed 05/01/19                     Page 15 of 90




                                                                               YE.AR, MoNTH, DAY
                                                                             .:"'n.i ,·:·· . J J

                                             MONEY.ORDER RECEIPT- NON NEGO fiABLE

                                       e,., vC '--t\t.cX \) ,..,rrE
                                                      1..z_~osB
                                   ~ly f~r YQUr Western Un~o.)n Ptepaid Visa Card and the $9.95
                                   Activation Fe.? will be Wi.'llVed NQ ca"t'di t ched~ E'm·oll today at
                                   6JWW.I'!ycardplace.eot~/wuvisa2                        Vnlld to:          De..:~e1·     31 , 2008

                                   ACT 231881 LOC 000000 DT 102108 f5Q 00 U50DDU..AI\'S AtiD ND U.U
                                                                1
                                   CEHTSUUU**-*******************"'"*"****UUi*#t-**-******•




  ~\ ir!J!!!J UNITED ST~TES
  .]}~ POSTJ1L SERVICE •

   SEE BACK OF TlfiS RECEIPT                                                                                                                         KEEP TlfiS
     RlR IMPORTANT CUJM            ~-_!::::....:..!...~_.::::~----~-=----.!-=.___:::::_.__ _ _ _ C:                                            .   · ~EIPTFOR
         INFORMATION                                                                                                                               'YOUR RECORDS
                 NOT                                  ~~
            NEGOTJABlE                                ljl
                           Senal              _                        , Moo!II~.-;;::
                                                  __.::::__ _-,:Y,.--ear"7        Dayc---                  PosiOffict   -=Am::-ounl=---
                                                                                                                                     .       -- -~--

           160126()8917                               ~          MN- V'Pl~
-----------.·~·-··· ... .. . ~U::18.                                     -- -..280051.. .. ·~ .. f50M...--



;~~s UNITEDSTl1TES
.:~·            POSTIU. SERVICE e

SEE flACK OF ntiS RECEIPT
 FOR IMPORTNIT <UIM
       .    IHFOIIMATION
              NOT
           NEGOTtABlf

       1b012b19853
---------~- i~: -~
                                                  M
                                                             ..
                                                              : .f...._ ..   ~
                                                                                      •
                                                                                            __   ._   ..
                                                                                                                                                         .
                                                                                                           .2Q005J.,...'1o ~&& ... w-c... .-... ~ ......(l prrp_._
                                                                                                                                                                · --
               Case 18-00039              Doc 109-1                Filed 05/01/19               Page 16 of 90
     iiir!!!lf UNITEDST.4TES                                                                                                       ()~ ,    0   q.'
    J1!1!:ii11 POST.dL SERVICE•             CUSTOMER'S RECEIPT
                                                                                                                          1:-tfl.~T ~~




                                                                                                                                     oY.oq .:i~
    ~      UNITEDSTA.TES                   .CUSTOMER'S RECEIPT                                                           '?-IV V                        ..
    ~      POSTAL SERVICE•
            \                                                                                                           P~'i m~"'T                     .·:
                                                                                                                        SEE ~CK Of THIS RfCEiP;: ~·~ .
      K£EPTHIS ·
                       PAVTO.         -~lf\\L\< ~\)rv\j ~~cffiJ<·; ~·~.i~s~-                                        .     FOR IYPaiTAIH V..AIU ><':'
                                                                                                                              IHFORW.TtON       ;(_i
     RECEIPT FOR       AOORtss        .                                                                                          Nor             ~· ;;::·
    YoUR RECORDS       C O. O. Clfl                                                                                     NEGOTIABLE :~·.
                       USED fOR                                                                                                                  ·. ~




 ~       UNITED_STiJTES
                                          CUSTOMER'S.RECElPT                                                              3~.))
l!!!:iii6 POSTJJL SERVICE•
                                                                                                                             oS~ o         '1
                                                                                                         . . S£E BACK Of Tt11s AewP!            >5
    K£EPTHI8                                                           -___,.;...;.,:;;r.;~~~:,;,;.,.,.~ :     FORivP<:mAIIT Cu.lf.l · -::. '1
                                                                                                                           INFOAIIIATlON        :.·i
. RfCEIPT FOR       ~DRESS
YrnmAE~A~          ~,-
                     . o-.o-.OR
                             --~~~J                                                                             .             ~
                                                                                                                            NoT
                   USEtl F'OI!                                                                                  NEGOTIABL)j: '(
                                               YEAA , loiO!ITH. [)Av

                                           ~~·O(J?    0': ·1 I)


Q      UNITED STJJTES
      POSTJJL SERVICE-_,                  CUSTOMER'S RECEIPT




~       UNITED STJJ.TES
IJiiil POSTiJL;SERVJCEe                   CUSTOMER'S RECEIPT

 KttPTHIS
RECEIPTF.OR
Case 18-00039   Doc 109-1                  Filed 05/01/19                       Page 17 of 90


                       STOMER'S RECEIPT .




                                       )

                                   MER'SRECEI




                                   !MY             , . POsT




                   <A<l~Ui.   EXPAfSS IKJNl.T Ollli:IIS. IOC I'Ufl:~~flt ClAN- R\:001'1
                                R£TAJi !liS Rf(;I;IPT AS PfJlOf Of PU!lCKI.SE




                   ~50. t)(t
                 Case 18-00039                              Doc 109-1                      Filed 05/01/19                  Page 18 of 90




                                      MONEY ORDER RECEIPl - NON NEGOTIABLE                                                             •
           ~
           liJ                                                                                                               D£c-   o'+
           ~
           (/)
                 '_.:·~· d~ .   :·It:··""·::!   :";:_~~_,.. f,)~"' ~ €F' t?.dt Viilt~e ,    Y'(si!   can send   M(ri1~·Y
           ~     ·;·~:· ., 1;- .:,::,: :::.:tl'Jt-m,.nt l y t o a Lweu ;~!Jle in a cort'.:;ct i l>nal
                 +Z':!: l.:. itY \.-:.a the ~Jt-st.er·n UnioH t1uick Co l l e-~:t s t-r vJ.ce.
       ~
        0
        i::
        hl
        a:
       iS
       ~
       ~
       Q
       ~
       0
       -.1


,,,,
"-     •                                                                                                                                   _,
                                       Case 18-11( -t8 Doc
                                                         Doc 31 Filed                1 2 of 23
                                     Case 18-00039         109-1 Filed02/12/18
                                                                       05/01/19 Pag
                                                                                 Page 19  of 90
           I
       ~!
  ;};
             I
             \
  ... ·l
                       VIRGINIA:
             · ,· )

                                         IN THE CIRCUIT COURT OF THE COUNTY OF FAIRFAX

                       NATIONWIDE REGISTRY & SECURITY,*
                       LTD.
                                                                         •
                                        PLAINTIFF .
                                                                         *
                       v.
                                                                         *            Case No. 2007-14478
                       NAHID AHMADPOUR
                                                                         •
                                        DEFENDANT


                                                     DEFAULT IDDGMENT 0 R D E R

                               THIS MATIER came on for hearing upon the Motion of the Plaintiff, Nationwide registry

                      & Security, Ltd .• for default judgment against the Defendant, Nahid Ahmadpour; and

                               IT APPEARING TO THE COURT that the Defendant. Nahid Ahmadpour, was properly
· ~·


                      served with the Complaint filed herein and is subject to personal jurisdiction of this Court; that more

                      than twenty-one (21) days has elapsed since service of process upon the Defendant and more than

                      ten (I 0) days has elapsed since notice was provided to her pursuant to Va. Code§ 8.01-296(2){b);

                      that the Defendant has not filed any responsive pleadings or otherwise responded to said Complaint

·1.                   and is therefore in default; and that judgment by default should be entered herein on behalf of the
   ..,..···,
 ~ ·
  ·~                  Plaintiff; it is, therefore,
       ,
.- '
   ·~ ·

                              ADJUDGED, ORDERED AND DECREED as follows:
       ,.,
                              I. That the Defendant, Nahid Ahmad pour, was properly served with the Complaint filed

                      herein and is subject to personal jurisdiction in dtis Court.

                              2.   That more than twenty-one (21) days has elapsed since service of process upon the

                      Defendant. Nahiu Ahmadpour. and more than ten (I 0) days has elapsed since notice was provided


                                                                                                                  EXHIBIT

                                                                                                            ~~
             Case
           Case   18-1(''48 Doc
                18-00039      Doc 31 Filed
                                109-1 Filed02/12/18
                                            05/01/19 Paor
                                                     Page 13
                                                          20 of
                                                             of 23
                                                                90




to he!" pursuant to Va. Code § 8.01-296(2)(b), the Defendant having not filed any responsive

pleadings or otherwise responded to said Complaint, and is in default.

       3. That the Defendant's actions herein constituted actual fraud.

       4. That the Plaintiff, Nationwide registry & Security, Ltd., be and hereby is, awarded

judgment against the Defendant, Nahid Ahmadpour, in the amount of Eighty 1l10usand and No/ I 00

Dollars ($80,000); punitive damages in the amount of$~; with interest on said sums at

the rate of eighteen percent (18%) per annum from October I 0. 2005, until paid in full; reasonable

attorney's fees in the amount of$ /{, ~,(10
                                    1                       , and its costs in this behalf expended.

       ENTERED THIS          I~




I ASK FOR THIS:

O'CONNOR& VAUGHN LLC




                                                                           A COP'Y TESTE .
                                                                          .JOHN T. FREY. CLEAt<

                                                                          sv,rf) iJei:zrz·
                                                                                     puty
                                                                                             A!
                                                                                              lerk
                                                                                                  t.J.ui Oat b
                                                                          Date;             I 1'3 11 c>~
                                                                          Original retained in the o ce of
                                                                          the Clerk of the Circuit Court o'
                                                                          Fairfax \.o'J"'" '.''·. w ·•
Case 08-13766-SSM   Doe-. ~2 Doc
           Case 18-00039       Filed 01/08/10
                                  109-1         Entered 01/08/.
                                         Filed 05/01/19   Page fl2115:03:54
                                                                    of 90                   Desc Main
                       (      Document      Page 1 of 6



                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

In re:                                              )
                                                    )
         NAHID AHMADPOUR                            )      Case No. 08-13766-SSM
                                                    )      Chapter 7
                               Debtor               )


                           MEMORANDUM OPINION AND ORDER


         A hearing was held on January 5, 2010, on a motion by Nationwide Registry & Security,

Ltd. ("Nationwide"), to strike the debtor's attempt to amend her list of creditors and for an award

of sanctions. Nationwide and the debtor were each represented by counsel. 1 Because amended

schedules were never actually filed, there is nothing in literal terms for the court to strike.

Additionally-and because in any event the filing of amended schedules would have no effect on

the dischargeability ofNationwide's claim- the court will not award sanctions. Whether the

judgment Nationwide is seeking to collect from the debtor is excepted from discharge is not

properly before the court at this time but may be decided either by the state court in connection

with proceedings to enforce the judgment or by this court if either the debtor or the creditor files

an adversary proceeding to determine dischargeability.

                                            Background

         Nahid Ahmadpour ("the debtor") filed a voluntary petition in this court on June 27, 2008,

for relief under chapter 7 of the Bankruptcy Code. The case was noticed to creditors as a "no


1
  The debtor's counsel of record is Jeffrey Sherman, Esquire. At the hearing, however, the
debtor was represented by Tommy Andrews, Jr., Esquire, who has not yet filed a written notice of
appearance, but should promptly do so.

                                                                                             EXHIBIT

                                                                                       I          ~
Case 08-13766-SSM   Dor.,~ Doc
           Case 18-00039    Filed 01/08/10
                               109-1         Entered 01/081--A-"15:03:54
                                       Filed 05/01/19  Page 22 of 90                          Desc Main
                            Document      Page 2 of 6     ·(



    asset" case, and no bar date was set for filing proofs of claim. The chapter 7 trustee filed a report

    of no distribution on August 27, 2008, and the debtor was granted a discharge on October 6,

    2008. The case was then closed on October 10, 2008.

           Although Nationwide had obtained a default judgment against the debtor on January 17,

    2008- some six months prior to the filing of the bankruptcy petition- in the amount of

$80,000.00 with interest at 18% from October 10, 2005, plus $16,000.00 in attorney ' s fees,

Nationwide was not listed as a creditor and was not given notice of the commencement of the

case by the clerk. According to the present motion, Nationwide is the assignee of the Las Vegas

Hilton Hotel and Casino, which had a claim against the debtor for $80,000 in bad checks written

in October 2005. On November 9, 2006, the debtor pleaded guilty in Nevada state court to a

criminal information charging her with drawing and passing checks in the amount of $211 ,000

without sufficient funds in the drawee bank with intent to defraud, including $80,000 in checks

to the Las Vegas Hilton Hotel and Casino. Although the schedules filed in her case listed

$496,683 in unsecured debts, Las Vegas Hilton Hotel and Casino was not listed as a creditor and

was not mailed notice of the commencement of the case.2

                                                Discussion

                                                    A

          A chapter 7 discharge discharges a debtor from "all" prepetition debts except those

specified in§ 523(a), Bankruptcy Code. § 727(b), Bankruptcy Code. Among the debts excluded

from discharge are debts held by creditors who are not listed in sufficient time to file a timely


2
  Counsel for the debtor stated at the hearing that the creditor was not listed based on the advice
of her former attorney, who expressed fear that doing so would adversely impact her probation
and restitution plan on the criminal charge.

                                                    2
Case 08-13766-SSM   Dof ~2 Doc
           Case 18-00039     Filed 01/08/10
                                109-1         Entered 01/08(
                                       Filed 05/01/19        "l 15:03:54
                                                       Page 23   of 90                      Desc Main
                            Document      Page 3 of 6


proof of claim, or, if their debts would otherwise fall within the discharge exceptions in §§

523(a)(2), (4), or (6) for fraud, fiduciary defalcation, larceny, embezzlement, or willful and

malicious injury, in time to file a timely complaint to determine dischargeability. /d. §

523(a)(3)(A), (B). In addition to being unlisted, the creditor must not have had actual knowledge

of the bankruptcy case in time to file a timely proof of claim or timely dischargeability

complaint, as appropriate. /d.

        In a "no asset" case in which no bar date has been set for filing proofs of claim, an

unlisted debt is discharged-even if the creditor was intentionally omitted- unless the debt is of

the kind specified in§ 523(a)(2), (4), or (6), Bankruptcy Code. Horizon Aviation ofVa., Inc. v.

Alexander, 296 B.R. 380 (E.D. Va. 2003). With respect to a listed creditor, only the Bankruptcy

Court may make a determination as to whether a debt is of the kind specified in§ 523(a)(2), (4),

or (6), and a complaint seeking such a determination must be filed within 60 days of the first date

set for the meeting of creditors. § 523(c), Bankruptcy Code; Fed.R.Bankr.P. 4007(c). But a

complaint to determine the dischargeability of an unlisted debt may be filed "at any time. "

Fed.R.Bankr.P. 4007(b). Moreover, by failing to list the creditor, the debtor effectively waives

the exclusive jurisdiction of the bankruptcy court to determine the dischargeability of the debt,

and that issue may be determined in a non-bankruptcy court having jurisdiction to adjudicate or

enforce the debt. In re Toussaint, 259 B.R. 96, 100 (Bankr. E.D. N.C. 2000).

       In any event, merely amending the schedules after the bar date has passed for filing a

proof of claim or dischargeability complaint has no effect on the dischargeability of the debt:

either the debt was discharged or it wasn' t, and amending the schedules cannot change the result.

In re Woolard, 190 B.R. 70,74 (Bankr. E.D. Va. 1995). At one time, the local rules of this



                                                 3
Case 08-13766-SSM   Dof 12 Doc
           Case 18-00039    Filed 01/08/10
                               109-1         Entered 01/081-
                                       Filed 05/01/19  Page 02415:03:54
                                                            1
                                                                of 90                      Desc Main
                            Document      Page 4 of 6     1


court allowed the filing of amended schedules in a closed case in which there was no distribution

to creditors upon notice to the creditor being added and the filing of an affidavit that the

omission ofthe creditor was not intentional. Fonner Loc.Bankr.R. I009-I(C). That provision,

however, was repealed effective December I, 2009, and had effectively been a dead letter for

many years. The purpose of the provision, as this court has previously noted, was to address the

"practical difficulty . .. that many collection attorneys, and a significant number of state court

judges, assume that a debt not listed on a debtor' s schedules is per se excepted from the debtor' s

discharge, and that the best evidence the debt was discharged is a copy of the discharge order

and the debtor's filed schedules listing the debt." Woolard, I90 B.R. at 75. The rule thus

allowed the filing of amended schedules in a closed case as a "pragmatic response" to those

concerns. !d. In recent years, however, the reported opinions of this court have consistently

affirmed that merely amending the schedules has no legal effect, see, e.g. , In re Carberry, I86

B.R. 40I (Bankr. E.D. Va. I995), and the rule permitting amended schedules to be filed in a

closed case was ultimately repealed as accomplishing no useful purpose as well as being

inconsistent with Rule I 009( a), Federal Rules of Bankruptcy Procedure, which allows schedules

to be amended by the debtor "as a matter of course at any time before the case is closed."

(emphasis added).

                                                 B.

       Because no bar date was set for filing proofs of claim, Nationwide' s judgment is not

excepted from discharge under§ 523(a)(3)(A) even if the debtor' s omission of Nationwide or the

Hilton Hotel or both was intentional. Whether it is excepted from discharge under




                                                 4
Case 08-13766-SSM   Dor ~2 Doc
           Case 18-00039     Filed 01/08/10
                                109-1         Entered 01/0fA'>
                                       Filed 05/01/19  Page 2515:03:54
                                                               of 90                       Desc Main
                            Document       Page 5 of 6


 § 523(a)(3)(B) depends on whether the debt is of the type specified in§ 523(a)(2), (4) or (6),

 Bankruptcy Code. As this court explained in Woolard:

         If there is a dispute as to whether the debt falls within one of the excepted
         categories, the state court has both the jurisdiction and the duty to decide the
         issue. Alternatively, either the debtors or the creditor could request that the
         bankruptcy case be reopened for the purpose of filing an adversary complaint in
         this court to obtain an authoritative determination as to whether the debt has been
         discharged.

190 B.R. at 76.

                                                 C.

         Only brief discussion is required with respect to Nationwide's request for sanctions. The

only authority cited by Nationwide is Rule 9011, which allows a court to impose sanctions

against an attorney or unrepresented party who, in "presenting to the court (whether by signing,

filing, submitting, or later advocating) a petition, pleading, written motion or other paper"

(emphasis added) does so for an improper purpose or urges legal positions not warranted by

existing law or by a nonfrivolous argument for the extension, modification or reversal of existing

law or the establishment of new law, or makes factual contentions that are without evidentiary

support. Fed.R.Bankr.P. 901 l(b). Because the rule addresses only pleadings and papers

"presented to" the court, it has no applicability to pleadings and papers that are served on a party

but, for whatever reason, are never filed with the court. But even if that were not the case, the

present motion, to the extent it seeks an award of sanctions, fails to comply with Rule 9011 (c),

which requires (a) that a request for sanctions be made separately from other motions or requests

and (b) that it be not be filed with the court, unless within 21 days after service on the opposing

party, the party fails to withdraw the challenged pleading or paper. Fed.R.Bankr.P.

901 I ( c)(l )(A).

                                                 5
. Case 08-13766-SSM   Do· 12 Doc
             Case 18-00039     Filed 01/08/10
                                  109-1         Entered 01/0~
                                         Filed 05/01/19   Page·115:03:54
                                                               26 of 90                       Desc Main
                        (     Document      Page 6 of 6


                                                ORDER

          For the foregoing reasons, it is

          ORDERED:

          1. The motion to strike is denied as moot, since the debtor has not-and may not-file

  amended schedules in the closed case.

          2. The motion for sanctions is denied.

          3. The entry of this order is without prejudice to the right of either the movant or the

  debtor (a) to litigate the dischargeability of the judgment debt before the state court or (b) to

  bring an adversary proceeding in this court to obtain such a determination.

          4. The clerk will mail a copy of this order, or give electronic notice of its entry, to the

 . parties listed below.


  Date: Jan 8 2010                                      Is/ Stephen S. Mitchell
                                                        Stephen S. Mitchell
  Alexandria, Virginia                                  United States Bankruptcy Judge

                                                     Entered on Docket: January 8, 2010
  Copies to:

  Robert L. Vaughn, Jr., Esquire
  O'Connor& Vaughn, LLC
  11490 Commerce Park Dr., Suite 510
  Reston, VA 20191
  Counsel for Nationwide Registry & Security, Ltd.

  Tommy Andrews, Jr., Esquire
  Tommy Andrews, Jr. , P.C.
  122 N. Alfred Street
  Alexandria, VA 22314
  Counsel for the debtor




                                                    6
                   Case 18-00039
                              (       Doc 109-1     Filed 05/01/19   Page
                                                                        ( 27 of 90
 Nahid Ahmadpour                                       Nationwide Registry & Security v. Ahmadpour
 August 12, 2009                                                             Case No. 2007-14478


                                                                                                Page 1
          V I R G I N I A:

                 IN THE CIRCUIT COURT OF FAIRFAX COUNTY

          -------------------------------x
          NATIONWIDE REGISTRY & SECURITY,

                         Plaintiff,

          -vs-                                             Case No.

          NAHID AHMADPOUR,                                 2007-14478

                         Defendant.

          -------------------------------x
                                          Wednesday, August 12, 2009

                                          Reston, Virginia



                                 PARTIAL TRANSCRIPT

                                    -- EXCERPT --

                        DEPOSITION OF NAHID AHMADPOUR

                        The deposition of NAHID AHMADPOUR was

         taken on Wednesday, August 12, 2009, commencing

         at 10:04 a.m., at the law offices of O'Connor &

         Vaughn, LLC, 11490 Commerce Park Drive, before

         CHERYL NICHOLSON, CLR, Stenotype Reporter and

         Notary Public in and for the Commonwealth of                                 EXHIBIT

         Virginia.                                                                -        ])
~-~--~~--~-~--~---~--~-~---~
Tel 703.724.1606
                           ~ - -~~-~--~--~-- ~-~
                            ..       ..        - - -- ~
                                               ..
                          Advantage Reporting, Inc.
                           P.O. Box 710, Ashburn, VA                 20146
                                                                                       ....~
                                                      - - ~-~~-- ~--~-- --~-~-~- ·-· ·-·
                                                                                       ·
                                                                                Fax 703.724.0166
                  Case 18-00039          Doc 109-1                           Filed 05/01/19              Page 28 of 90
Nahid Ahmadpour                                                                     Nationwide Registry & Security v. Ahmadpour
August 12, 2009                                                                                                Case No. 2007-14478


                                                                                                                           Page 2

   1    APPEARANCES:

   2

   3          On behalf of the Plaintiff:

   4          ROBERT L. VAUGHN,                          JR., ESQ.

   5          O'Connor & Vaughn, LLC

   6          11490 Commerce Park Drive

  7           Suite 510

   8          Reston, Virginia 20191

   9          703.689.2100

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22
                                  ; ,.   "'-· -- -~ ··· -•   _ _ _ :.-- ··-•' ' · ' •. ~- -   ~r   ..•



                            Advantage Reporting, Inc.
Tel 703.724.1606        P.O. Box 710, Ashburn, VA 20146                                                            Fax 703.724.0166
                  Case 18-00039
                             (    Doc 109-1   Filed 05/01/19      ( 29 of 90
                                                                Page
Nahid Ahmadpour                                 Nationwide     Regi~~ry   & Security v. Ahmadpour
August 12, 2009                                                       Case No. 2007-14478


                                                                                       Page 3

   1                          C 0 N T E N T S

   2

   3                EXAMINATION OF NAHID AHMADPOUR

   4    BY MR. VAUGHN . . . . . . . . . 4

   5

   6                          E X H I B I T S

  7                        (Retained by counsel)

   8

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22


                            Advantage Reporting, Inc.
                        P.O. Box 710, Ashburn, VA 20146                     Fax 703.724.0166
Tel 703.724.1606
Nahid Ahmadpour
                  Case 18-00039
                             (    Doc 109-1   Filed 05/01/19
                                                                          ~ry
                                                                  Page 30 of 90
                                                        Nationwide Reg(         & Security v. Ahmadpour
August 12, 2009                                                             Case No. 2007-14478

                                                                                             Page 4
   1                        P R 0 C E E D I N G S

   2                          NAHID AHMADPOUR,

   3      having been duly sworn, testified as follows:
   4               EXAMINATION ON BEHALF OF PLAINTIFF

   5

   6          Q.       Did you tell your bankruptcy counsel
  7    not to list my client as a creditor?

  8           A.      No.

  9           Q.      Why was my client not listed as a

 10    creditor?

 11           A.      Because he said -- because I had to
 12    deal with the government and you guys not

 13    supposed to come after me for five years.

 14           Q.      Sounds like you made a conscious

 15    decision not to list my client as a creditor,

 16    correct?

 17          A.       That's what my attorney suggested me.

 18    He said that I'm paying $50, and I settle down

 19    with the Nevada cases, and I'm paying off to the
 20    government for that.           So everything is settled,
 21    like your case is settled.               That's what he said.

 22          Q.       So your attorney told you that my
                                          -· ...___ .
                                         ..

                            Advantage Reporting, Inc.
Tel 703.724.1606         P.O. Box 710, Ashburn, VA 20146                         Fax 703.724.0166
Nahid Ahmadpour                      (
                          Case 18-00039                            Doc 109-1             Filed 05/01/19                   Page 31 of 90
                                                                                               Nationwide Reg{ _ry & Security v. Ahmadpour
August 12, 2009                                                                                                                  Case No. 2007-14478


                                                                                                                                                    Page 5
  1     client should not be listed as a creditor

  2     because it was his belief that the matter was

  3     resolved with whatever settlement you reached

  4    with the Nevada government?

  5                  A.              That's what my attorney said, yes.

  6                  Q.              So then a conscious decision was made

  7     that you would not list my client as a creditor

  8    on your bankruptcy case; is that correct?

  9                  A.             That's all what my attorney said,                                                           yes.

 10                  Q.             Again, make sure you're answering my

 11    question.

 12                                 Was it a conscious decision not to

 13    list my client as a creditor on your bankruptcy

 14    schedules?

 15                 A.              Well,            this question,                              I'm sorry. I                   just

 16    not clear what's your question is.

 17                 Q.              Let me rephrase it.                                          Did you choose --

 18    strike that.

 19                                 Did you intentionally leave my client

 20    off the list of creditors?

 21                 A.              Not me, my attorney doing all these

 22    things for me.

         -- .....•. ·.·.-;;.r-=·· •. .   .._   .. - ....   ·~··   • . - --   ~-·   .- .• -·· - . ----- ---- - .·· , -··                   .   ---
                                              Advantage Reporting, Inc.
Tel 703.724.1606                          P.O. Box 710, Ashburn, VA 20146                                                           Fax 703.724.0166
                       Case 18-00039
                                 (                                                        Doc 109-1                               Filed 05/01/19 Page 32 of 90
                                                                                                                                      Nationwide Reg _ _ry & Security v. Ahmadpour
Nahid Ahmadpour
August 12, 2009                                                                                                                                          Case No. 2007-14478


                                                                                                                                                                                                                         Page 6

   1          Q.                               On your attorney's advice, you

   2    intentionally left my client off of the list of

   3    creditors in your bankruptcy filings?

   4          A.                               I            don't know.                                                       I   know everything is

   5    there.                    I            don't know what they did, so.

   6          Q.                              All right, ma'am.

   7          A.                               My attorney for Nevada case, he did

   8    left them I guess, because I settled down with

   9    them already so.

 10           Q.                               Did you have a discussion with your

 11     attorney about whether or not my client should

 12     be listed as a creditor on your bankruptcy

 13     schedules?

 14           A.                               What I remember, I put everything in

 15     front of him, because I'm not there, and he took

 16     care of everything.

 17           Q.                               That wasn't my question.                                                                                     You have

 18     already said that you had a discussion with your

 19     attorney.

 20           A.                               Right.

 21           Q.                                   You volunteered that information, that

 22     you had a discussion with your attorney as to

                                                                                                                                         • • # • . • • ••   · · - · ~ - · ··- ::- • •   • •   ·~ ~   - - ·   •
                  .   .. .... . .. ~ . .... -• •   ~   ..   .   ·- · -   ·--- ·   ,.~ ...... .~. ~   .......   -..:r ·•   •


                                                                    Advantage Reporting, Inc.
                                                                P.O. Box 710, Ashburn, VA 20146                                                                                                                  Fax 703.724.0166
Tel 703.724.1606
                    Case 18-00039
                               (     Doc 109-1                   Filed 05/01/19      ( 33 of 90
                                                                                   Page
Na'hi d Ahmadpour                                                     Nationwide   Reg1~try   & Security v. Ahmadpour
August 12, 2009                                                                           Case No. 2007-14478


                                                                                                           Page 7

   1     whether or not my client should be listed.

   2            A.      Right .

   3            Q.      You said the discussion was that since

   4     you had settled the matter with the state of

   5     Nevada, that you believe that took care of my

   6     client?

   7            A.      Yes.

   8            Q.      And based upon that understanding,                                    you

   9     made a choice not to list my client as a

  10     creditor?

  11            A.      Yes.      That's what my attorney

  12     suggested.

  13            Q.      Have I      confused you at all about that

  14     question?

  15            A.      No.

  16            Q.      You understand what I'm asking?

  17            A.      Sure.       We didn't put your client

  18     because my attorney suggested, since it is

  19     settled down already with the Nevada,                                     for five

  20     years we could not put it in bankruptcy.

  21            Q.      Cannot put it in your bankruptcy.

  22     That's what he told you .

                                      .--·   - --- ..   -   ..   -.·- .

                               Advantage Reporting, Inc.
                           P.O. Box 710, Ashburn, VA 20146                                      Fax 703.724.0166
Tel 703.724.1606
                           (
Nahid Ahmadpour Case 18-00039   Doc 109-1   Filed 05/01/19
                                                Nationwi     Page
                                                         de Reg( . .34
                                                                    ry of
                                                                       & 90
                                                                          Security v . Ahmadpour
August 12, 2009                                                      Case No. 2007-14478


                                                                                     Page 8

  1          A.     That's what he suggested me,             that we

  2    don't put that in bankruptcy.

  3                 (Whereupon, at 12:57 p.m., signature

  4    having been waived, the deposition was

  5    concluded.)

   6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22


                           Advantage Reporting, Inc.
                       P.O. Box 710, Ashburn, VA 20146                   Fax 703.724.0166
Tel 703.724.1606
                    Case 18-00039   Doc 109-1   Filed 05/01/19     Page
                                                                    (   35 of 90
. Nahid Ahmadpour                                   Nat i onwide   Reg~stry   & Security v . Ahmadpour
 August 12, 2009                                                          Case No. 2007-14478

                                                                                            Page 9
      1   UNITED STATES OF AMERICA

      2   COMMONWEALTH OF VIRGINIA

    3                    I, Cheryl Nicholson, the reporter

    4     before whom the foregoing deposition was taken,

    5     do hereby certify that the witness whose

    6     testimony appears in said deposition was sworn

    7     by me; that the testimony of the witness was

    8     taken by me 1n machine shorthand and thereafter

    9     transcribed at my direction; that said

  10      deposition is a true record of the testimony

  11      given by said witness; that I am neither counsel

  12      ·for,   related to , nor employed by any party to

  13      the action in which this deposition was taken;

  14      and, further, that I am not a relative or

  15      employee of any attorney or counsel employed by

  16      any party hereto, or financially or otherwise

  17      interested in the outcome of this action.

  18

 19                                   Cheryl Nicholson

 20       Notary Public for the Commonwealth of Virginia.

 21       Notary Registration Number - 270604

 22       My Commission expires July 31, 2012.


                               Advantage Reporting, Inc .
Tel 703.724.1606           P.O. Box 710, Ashburn, VA 20146                     Fax 703.724.0166
                           f.

  ..            Case 18-00039
                          (        Doc 109-1   Filed 05/01/19   Page 36 of 90


       VIRGINIA:

                           IN THE CIRCVIT
                                    . .   COURT OF FAIRFAX COUNTY ·

N~~ ~\~7 <t-~)1 t-i2 > .
          PJajntjff!Complainant.          --    )
                                                )
                                                )               ~0-. ~-\'1317.
                                                )
                                               )
                                               .l
                                                    ·oRD;g .
         . Thia matter came to .be heard OD the ~day of      ndnbe,_         20 \ U   an the
  ~~ajnant(~~s)·s~on CoW¢~                                             OJ>   sci= A~~




                                        ~
                                         -
                                                     Judge
Case 11-16702-BFK   Doc ~1 Doc
            Case 18-00039    Filed 07/12/12
                                109-1          Entered 07/12(
                                        Filed 05/01/19   Page ?
                                                              3714:39:12
                                                                 of 90                    Desc Main
                            Document       Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

 In re:                                         )
                                                )
 YOURI BEITDASHTOO                              )
                                                )      Case No. 11-16702-BFK
                                                )      Chapter 7 (Converted Chapter 13)
                                                )
                                                )
                                                )
NATIONWIDE REGISTRY &                           )
SECURITY LTD.                                   )
                                                )
                 Plaintiff                      )
                                               )
vs.                                            )
                                               )
YOURI BEITDASHTOO                              )
                                               )
and                                            )
                                               )
DONALD F. KING, TRUSTEE                        )
                                               )
                 Defendants                    )
                                               )

                         ORDER GRANTING RELIEF FROM THE STAY

          Upon consideration of the Motion of Nationwide Registry & Security, Ltd, ("NRS"), to lift

the automatic stay; it is, therefore

          ORDERED that the automatic stay imposed by II U.S.C. § 362 is modified to permit NRS

to enforce its rights under that certain Deed of Trust against the property known as Lot Sixty-six

(66), Section Four (4), Chain Bridge Forest, also known as 4054- 41 51 Street, North, McLean,

Virginia 22101 (the "Property") dated August 2, 2011, and recorded as Instrument No. 2011-

029643.001 in Deed Book 21787 at Page 1887 in the Clerk's Office of the Circuit Court of the

County of Fairfax,("NRS Trust"); and it is further,                                       EXHIBIT

Robert L. Vaughn, Jr., VSB 20633
1/490 Commerce Park Drive, Suite 510
Reston, VA 20/91
(703) 689-2100
                                                                                             t
          ORDERED that the automatic stay imposed by 11 U.S.C. § 362 is modified to permit NRS
Case 11-16702-BFK   Doc ~1 Doc
             Case 18-00039  Filed 07/12/12
                                109-1   Filed Entered
                                              05/01/1907/121"
                                                         Page ? 14:39:12                Desc Main
                           Document      Page 2 of 2       1 38 of 90




 to pursue its pending action against the Debtor and his wife, Nahid Ahmadpour in the Circuit Court

 of Fairfax County, Virginia, Case No. Case No. 20 10-15001 .


               Dated:   Jul 12 2012                      ' 2012.



                                              Is/ Brian F. Kenney
                                              BRIAN F. KENNEY
                                              UNITED STATES BANKRUPTCY JUDGE


                                              Entered on Docket:
                                                                   711212 Q12      SaS

I ASK FOR THIS:

O'CONNOR & VAUGHN LLC
11490 Commerce Park Drive, Suite 51 0
Reston, Virginia 20 191
(703) 689-2100 Telephone
(703) 471-6496 Facsimile

By    lsi Robert L. Vau~hn. Jr.
       Robert L. Vaughn, Jr., VSB # 20633
       Counsel for NRS


  /s/NathanA. Fisher     {with permission via email of 717/12 to Robert L. Vaughn}
Nathan A Fisher, Esq.
8977 Chain Bridge Road, #2
Fairfax, Virginia 22030
Counsel for Debtor


ODIN FELDMAN & PITTLEMAN, P.C.
9302 Lee Highway, Suite 1100
Fairfax, Virginia 22030
(703) 218-2134 Telephone
(703) 218-2160 Facsimile

By     /s/ James W. Reynolds {via email dated 612912012 1
       James W. Reynolds, VSB #33226
       Counsel for Donald F King, Chap. 7 Trustee
Case 11-17929-BFK  Df "' 46Doc
          Case 18-00039      Filed 03/19/12
                               109-1   Filed 05/01/19  Page'1 39
                                              Entered 03/1f   213:31:57
                                                                 of 90                   Desc Main
                            Document       Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

 In re:                                             )
                                                    )
          NAHID AHMADPOUR                           )     Case No. 11-17929-BFK
                                                    )     Chapter 13
                                Debtor              )

               ORDER DENYING CONFIRMATION AND DISMISSING CASE

          A hearing was held March 14, 2012, on the Objection (Docket No. 44) to Confirmation

filed by Nationwide Registry & Security, Ltd. ("NRS"). The Debtor did not appear at the

hearing, but was present by counsel. NRS was also present by counsel. The Chapter 13 Trustee,

Thomas P. Gorman, Esquire, was also present at the hearing.

          The burden is on the Debtor to demonstrate that all of the requirements for confirmation

of a Chapter 13 plan have been satisfied. See, e.g., Tillman v. Lombard, 156 B.R. 156, 158 (E.D.

Va. 1993) (holding that "the debtor bears the burden of demonstrating that a proposed Chapter

13 plan meets the requirements of II U.S.C. § 1325, including the good faith requirement of

subsection (a)(3)"); In re Allen, No. 7-98-01521-WSR-13, 1999 Bankr. LEXIS 1766, at *30

(Bankr. W.O. Va. Sept. 9, 1999) (holding that the debtor "has the obligation to propose a plan

which can be confirmed by the Court under the requirements of the Bankruptcy Code"). This the

Debtor has failed to do. Further, upon consideration of the representations made by the parties at

the hearing, and the arguments of counsel, the Court finds that the Debtor is not proceeding with

the present case in good faith, in violation of 11 U.S.C. §§ 1325(a)(3) and (a)(7). Specifically,

the Court finds that, instead of using her disposable income for the purpose of repaying her

creditors in a Chapter 13 plan, the Debtor has spent inordinately large sums of money at various

                                                                                         EXHIBIT
                                            Page I of 2
                                                                                   IG-
                                                                                    _____
• Case 11-17929-BFK   Doc.-Af3 Doc
              Case 18-00039    Filed109-1
                                     03/19/12
                                           FiledEntered
                                                05/01/1903/19f, 13:31:57
                                                          Page 40 of 90                    Desc Main
                         r     Document      Page 2 of 2


  casinos during the course of this case. Accordingly, for the reasons stated on the record, it is

          ORDERED:

          1. Confirmation of the Debtor's Plan is denied without ]eave to amend.

         2. The case is dismissed.

         3. The clerk will mail a copy ofthis order, or give electronic notice of its entry, to the

  parties listed below.


  Date: Mar 19 2012                                 /s/ Brian F. Kenney
                                                    Brian F. Kenney
  Alexandria, Virginia                              United States Bankruptcy Judge


  Copies to:
                                                     Entered on Docket: March 19, 2012
 Nahid Ahmadpour
 4054 41 Street, N.
 Me Lean, VA 22101
 Debtor

 Nathan A. Fisher, Esquire
 3977 Chain Bridge Road, #2
 Fairfax, VA 22030
 Counsel for the Debtor

 Robert L. Vaughn, Esquire
 O'Connor & Vaughn LLC
 11490 Commerce Park Drive, Suite 510
 Reston, Virginia 20191
 Counsel for Nationwide Registry & Security, Ltd.

 Thomas P. Gorman, Esquire
 300 N. Washington St. Ste. 400
 Alexandria, VA 22314
 Chapter 13 Trustee




                                             Page 2 of 2
                 Case 18-00039          Doc 109-1     Filed 05/01/19
                                                                         _,..
                                                                       Page 41 of 90
                                                                         (



CLIENT: Nationwide Registry/Ahmadpour                                                   Account #N32


  DATE       RECEIVED     WITHDRAWALS   RLV Portion   BALANCE   CHECK#     PAYABLE TO
 6/27/2011    $1,937.65                             $1,937.65 230098878 RLVTRUST Citibank
  3/7/2013    $5,356.67                             $7,294.32 335500 RLVTRUST Trustee
  4/4/2013    $1,800.00                             $9,094.32 335915 RLVTRUST Trustee
4/23/2013                                $1,818.86 $7,275.46     1196   OP
4/23/2013                  $7,275.46                    $0.00    1197   NRS
  5/6/2013    $1,800.00                             $1,800.00 336327 RLVTrust Trustee
  6/5/2013    $1,800.00                             $3,600.00 336739 RLVTrust Trustee
  6/6/2013                 $2,880.00                 $720.00     1206   NRS
  6/6/2013                                $720.00       $0.00    1207   OP
  7/8/2013   $1,800.00                              $1,800.00 337140 RLVTRUST
7/17/2013                                 $360.00 $1,440.00      1217   OP
7/17/2013                  $1,440.00                    $0.00    1218   NRS
  8/5/2013   $1,800.00                             $1,800.00 337553 RLVTRUST
  9/5/2013                                $360.00 $1,440.00      1225   OP
  9/5/2013                 $1,440.00                    $0.00    1226   NRS
  9/5/2013   $1,800.00                             $1,800.00 337946 RLVTRUST Trustee
10/3/2013    $1,800.00                             $3,600.00 338364 RLVTrust Trustee
10/9/2013                  $2,880.00                 $720.00            NRS
10/9/2013                                 $720.00       $0.00          OP
11/5/2013    $1,800.00                             $1,800.00 338784 RLVTrust Trustee
  1/8/2014   $3,600.00                             $5,400.00 339622 RLVTrust Trustee
1/13/2014                               $1,080.00 $4,320.00     1006c  OP
1/13/2014                  $4,320.00                    $0.00   lOOSe NRS
2/11/2014    $1,800.00                             $1,800.00 400080 RLVTRUST
  3/6/2014   $1,800.00                             $3,600.00 400491 RLVTrust
 4/2/2014                                 $720.00 $2,880.00      1015  OP
 4/2/2014                  $2,880.00                    $0.00    1017  NRS
 4/4/2014    $1,800.00                             $1,800~00   400875   RLVTRUST
4/29/2014                  $1,440.00                 $360.00     1021      NRS
4/29/2014                                 $360.00       $0.00    1020  OP
 5/6/2014    $1,800.00                             $1,800.00 401271 RLVTRUST
 6/6/2014    $1,800.00                             $3,600.00 401653 RLVTRUST
 7/8/2014    $1,800.00                             $5,400.00 402028 RLVTrust
 8/5/2014    $1,800.00                             $7,200.00 402394 RLVTRUST
 8/5/2014                  $5,760.00               $1,440.00    1038   NRS
 8/5/2014                               $1,440.00       $0.00   1039   OP
 9/4/2014    $1,800.00                             $1,800.00 40_?766 RLVTRUST
9/17/2014                  $1,440.00      $360.00      $0.00 1047/1048 NRS/OP
10/7/2014    $1,800.00                             $1,800.00 403123 RLVTRUST
11/7/2014    $1,800.00                             $3,600.00 403452 RLVTRUST
12/1/2014    $1,800.00                             $5,400.00 403769 RLVTRUST
 1/5/2015                  $4,3?0.00    $1,080:00      $0.00 1075/1073 NRS/OP
 1/5/2015    $1,800.00                             $1,800.00 404073 RLVTrust
                    Case 18-00039
                               (          Doc 109-1      Filed 05/01/19   Page 42 of 90

    DATE       RECEIVED     WITHDRAWAlS    RLV Portion   BALANCE CHECK# PAYABLE TO
   2/2/2015     $1,800.00                                 $3,600.00 404407     RLVTRUST
   2/2/2015                  $2,880.00       $720.00          $0.00 1083/1084 NRS/OP
   3/4/2015     $1,800.00                                 $1,800.00 404726 RLVTRUST
   4/6/2015     $1,800.00                                 $3,600.00 405040 RLVTRUST
   4/7/2015                  $2,880.00       $720.00          $0.00 1094/1093 NRS/OP
   5/4/2015     $1,800.00                                 $1,800.00 405376 RLVTRUST
   6/3/2015     $1,800.00                                 $3,600.00 405714 RlVTrust
   6/3/2015                  $2,880.00       $720.00          $0.00 1107/1108 NRS/OP
 7/13/2015      $1,800.00                                 $1,800.00 406053 RLVTRUST
   8/5/2015     $1,800.00                                 $3,600.00 406378 RLVTRUST
   9/3/2015     $1,600.00                                 $5,200.00 406683 RLVTRUST
   9/3/2015                  $4,160.00     $1,040.00          $0.00 1126/1127 NRS/Op
 10/5/2015      $2,000.00                                $2,000.00 407032 RLVTRUST
 11/5/2015      $1,800.00                                $3,800.00 407354 RLVTRUST
 11/5/2015                   $3,040.00       $760.00          $0.00 1137/1136 NRS/Op
 12/7/2015      $1,600.00                                $1,600.00 407692 RLVTRUST
   1/4/2016     $2,000.00                                $3,600.00 408018 RLVTRUST
  2/4/2016      $1,800.00                                $5,400.00 408333 RLVTRUST
  2/4/2016                   $4,320.00     $1,080.00          $0.00 1154/1155 NRS/Op
  3/3/2016      $1,600.00                                $1,600.00 408657 RLVTRUST
  4/6/2016      $1,800.00                                $3,400.00 409000 RLVTrust
  5/5/2016      $2,000.00    $4,320.00     $1,080.00          $0.00 1154/1153 NRS/Op
  6/6/2016      $1,600.00                                $1,600.00 409614 RLVTRUST
  7/6/2016      $1,800.00                                $3,400.00 409914 RLVTRUST
 7/12/2016                   $2,750.00       $650.00          $0.00 1190/1191 NRS/Op
  8/3/2016      $2,000.00                                $2,000.00 410200 RLVTRUST
  9/6/2016      $1,800.00                                $3,800.00 410484 RLVTrust
  9/7/2016                   $2,461.13     $1,338.87          $0.00 1206/1207 NRS/OP
 10/3/2016      $1,826.00                                $1,826.00 1016435 RLVTRUST
10/31/2016      $1,858.00                                $3,684.00 1018367 RLVTRUST
 12/5/2016      $1,858.00                                $5,542.00 1020222 RLVTRUST
  1/9/2017      $1,858.00                                $7,400.00 1022215 RLVTRUST
 1/11/2017                   $4,440.00     $2,960.00         $0.00 1233/1232 NRS/Op
  2/3/2017      $1,858.00                                $1,858.00 1023982 RLVTRUST
  3/6/2017      $1,858.00                                $3,716.00 1025984 RLVTRUST
  4/4/2017                   $2,229.60     $1,486.40         $0.00 1247/1246 NRS/OP
 6/12/2017      $7,639.77                                $7,639.77 1031126 RLVTRUST
  7/6/2017                 $4,583.86 $3,055.91               $0.00 1266/1265 NRS/OP
              $101,650.09 $77,020.05 $24,630.04
                                                                     -
                                Case 18-00039
                                           (                t   Doc 109-1             Filed 05/01/19                  (' 43 of 90
                                                                                                                    Page



   Debtor 1       NAHID AHMAOPOUR

   Debtor2
   (Spoule, I~)

  United States Bankruptcy Court fOI' the: District of Maryland

  CQenum~ ~1~8-~1~1~2~4~8_____________




 Official Form 410
 Proof of Claim                                                                                                                                                   04116
 R-.d the lnatruc:tlons before tilling out this form. This form Is for making a claim for payment In a bankruptcy ease. Do not use this form to
 make a requ.t for payment of an administrative expense. Make such a request aec:ordlng to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders. invoices, itemized statements of running accounts. contracts, judgments.
 mortgages, and security agreements. Do not sand ortglnal documents; they may be destroyed after scanning. If the documents are not available.
 explain in an attachment.
 A person who files a fraudulent daim could be fined up to $500,000, imprisoned for up to 5 years. or both. 18 U.S.C. §§ 152, 157, and 3571 .
 Fill In all the Information about the claim as of the date the case was tiled. That date Is on the notice of bankruptcy (Form 309) that you received.



              Identify the Cl•hn


                                Nationwide Registry and Security, ltd.
                                Named lhe cumlnt credllor (the per.-. or erdy to be paid for this claim)

                                Other names the cn!ditor used wl1h the debtor

   Has this claim been
   acquired from
                                a No
   someoMaiH?                   a Yes.     From   whom?---------------- - - - - - - - - - - - - -
   Where should notlc:es        wtwr. should ~ to the creditor be aent?                                    wttar. should p~~ymenls to the creditor be sent? (if
   Md p~~yments to the                                                                                     different)
   creditor be sent?
                                 Robert L.     Vaughn, Jr., Esq.
   Federal Rule of
   Bankruptcy Proeedu.e
                                ......                                                                     Neme

   (FRBP) 2002(g)                11490 Commerce Park Dr., #510
                                Number          Street                                                     Numbef
                                 Reston                           VA               20191
                                City                              S1ata                   ZIP Code         City                         State                    ZIP Code

                                Contact phone 70~89-21 00                                                  Contact phone

                                contact email rvaughn@oconnorandvaughn.com                                 Contact email



                                Uniform claim identifier for electronic payments In chapter 13 (If you use one):




   Does thla claim amend        it No
   one at1'811dy tiled?         a Yes.     Claim number on court claims registry (if known) _ _                                  Filed on ~---:--=-=----,...,-::-:,.,.,.-­
                                                                                                                                             MM     I DO     I YYYY

1 - - - - - - - - - --·-·---- --- ---- ------
   Do you know If anyone        it No
   .... haa tiled. proof        a Yes.     VVho made the earlier filing?                                                     EXHIBIT
   of claim for tht. claim?
                                                                                 -··-· ----- ----·------ I X
  Official Fonn410                                                        Proof of Claim
                                                                                                                    -----...lke1
                                     Case 18-00039              Doc 109-1           Filed 05/01/19            Page
                                                                                                                ( 44 of 90

                 Give Information About the Claim as of the Date the Case Was Flied

        Do you have any number        lil1 No
        you use to identify the       CJ Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:    __
        debtor?

; --     --· · - - - - -- -·---·- -·-- -----·-··-·-·--·-·-- ---

     7. How much is the claim?            $._1_9_4_,_8_1_6_._9_6______. Does this amount include Interest or other charges?
                                                                        CJ No
                                                                        CJ Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                           charges required by Bankruptcy Rule 3001(c)(2}(A).


       What Is the basis of the       Examples: Goods sold , money loaned, lease, services performed , personal injury or wrongful death, or credit card.
       claim?
                                     Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001 (c).
                                     Limit disclosing information that is entitled to privacy, such as health care information.

                                      Fairfax Circuit Ctjudgement Orders 1/17/08 & 10/18/10 [attached)
'
''
L --·----- - - - - ·- ---····-·-· --- ·-· -- - ·----·-----· ---
    9. Is all or part of the claim   q    No
       secured?                      iZJ Yes.   The claim is secured by a lien on property.
                                                Nature of property:
                                                ~ Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                                  Attachment (Official Form 41 0-A) with this Proof of Claim.
                                                CJ   Motor vehicle
                                                CJ   Other. Describe:



                                                Basis for perfection :        Va Code Section 55-80, et seq.
                                                Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                                example, a mortgage, lien , certificate of title, financing statement, or other document that shows the lien has
                                                been filed or recorded .)



                                                Value of property :                           5 Unknown
                                                Amount of the claim that Is secured:
                                                                                              $194,816.96

                                                Amount of the claim that is unsecured: $._ _ _ _ _ _ _ _ (The sum of the secured and unsecured
                                                                                                         amounts should match the amount in line 7.)



                                                Amount necessary to cure any default as of the date of the petition:              5 N/A


                                                Annual Interest Rate (when case was filed)      6.00 %
                                                r!f Fixed
                                                CJ   Variable



 10. Is this claim based on a        Iii No
     lease?                                                                                                                       $._ _ _ _ _ __
                                     CJ   Yes . Amount necessary to cure any default as of the date of the petition.



1
 11. 1s this claim subject to a      Iii No
     right of setoff?
                                     Cl   Yes. Identify the property: - - - - - - - - - - - - - - - - - - - - - - - - - - -




                                                                         Proof of Claim                                                           page 2
     Official Form 410
                                              Case 18-00039                  Doc 109-1             Filed 05/01/19               Page
                                                                                                                                  ( 45 of 90

            12. Is all or part of the claim     !if No
                entitled to priority under
                11 U.S.C. § S07(a)?             [J Yes. Check one:                                                                                            Amount entiUed to pr1ortty

               A claim may be partly                 [J Domestic support obligations (including alimony and child support) under
               priority and partly                      11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                               $_______________
               nonpriority. For example,
               in some categories, the               [J Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
               law limits the amount                     personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $ _ _ _ _ _ __
               entitled to priority.
                                                     [J Wages , salaries, or commissions (up to $12,850*) earned within 180 days before the
                                                         bankruptcy petition is filed or the debtor's business ends, whichever is earlier.                   $._____________
        I                                                11 U.S.C. § 507(a)(4) .
        i                                            [J Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8) .                              $._ _ _ _ _ _ __

                                                     [J Contributions to an employee benefrt plan. 11 U.S.C. § 507(a)(5).                                   $._ _ _ _ _ _ __

                                                     [J Other. Specify subsection of 11 U.S.C. § 507(a)U that applies.                                      $. _ _ _ _ _ _ __
    I
    I __ _
    L
                                                     • Amounts are subject to adjustment on 4/01119 and every 3 years after that for cases begun on or after the date of adjustment




                        Sign Below

            The person completing             Check the appropriate box:
            this proof of claim must
            sign and date it.                 [J     I am the creditor.
            FRBP 9011(b).
                                              lif    I am the creditor's attorney or authorized agent.
            If you file this claim            [J I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004 .
            electronically, FRBP              [J
            5005(a)(2) authorizes courts             I am a guarantor, surety, endorser. or other codebtor. Bankruptcy Rule 3005.
            to establish local rules
            specifying what a signature
            is.                               I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
   A person who files a
I, fraudulent claim could be                  I have examined the information n this Proof of Claim and have a reasonable belief that the information is true
    j fined up to $500,000,                   and correct.

'   !       imprisoned for up to 5
            years, or both.
            18 U.S.C. §§ 152, 157, and                                               hat the foregoing is true and correct.

I           3571 .
                                              Executed on date




                                                    Signature


                                                                                       is completing and signing this claim:


                                              Name
                                                                                                        Middle name                            last name

                                              Hie                  Attorney

                                              Company               O'Connor & Vaughn LLC
                                                                   Identify the corporate servicer as the company if the authorized agent is a servicer.

'

                                              Address              11490 Commerce Park Dr., #150
                                                                   Number            Street

I                                                                  Reston                                                       VA              20191

I                                                                  City                                                         State         ZIP Code


L--                                           Contact phone        703-689-2100                                                Email    rvaughn@oconnorandvaughn .com




        Official Form 410                                                             Proof of Claim                                                                page 3
             Case 18-00039           Doc 109-1     Filed 05/01/19   Page 46 of 90



                 AHMADPOUR JUDGMENT COMPUTATION



Principal:        $80,000
                  18% intrest 10/10/2005
                  $16,000 attorney's fees [Case No. 2007-14478]
                  $15.000 attorney's fees [Case No. 2009-17377]

         10/10/2005 to 10/9/2006                   $14,400
                       10/9/2007                   $14,400
                       10/9/2008                   $14,400                      t
                       10/9/2009                   $14,400
                       10/9/2010                   $14,400
                       10/9/2011                   $14,400
                       10/9/2012                   $14,400
                       10/9/2013                   $14,400
                       10/9/2014                   $14,400
                       10/9/2015                   $14,400
                       10/9/2016                   $14,400
                       10/9/2017                   $14.400
                                                   $172,800
        10/10/2017 to 3/1/2018                     $5.601.90 [142 days x $39.45/day]
        As of3/l/2018 Total Interest:            $178,401.90

                           Total Payments:      $101.650.09
                                               • $76,751.81

        Amounts due as of3/1/2018:

                 Principal:                       $80,000
                 Unpaid Interest:                 $76,751.81
                 Attorney's Fees:                 $31.000
                                               • $187,751.81

        Interest' 3/l/18 to· 8/27/18 . . : : . 7 ;065 .15 ·
• interest continues to accrue at $39.45/day
         .AMOUNT DUE 'AS OF 8/27/18              $1 94,816.96
   Case 18-00039   Doc 109-1   Filed 05/01/19   Page 47 of 90




                    EXHIBITJ



Exhibits introduced by parties in Lift Stay
    proceedings in Case # 11-16 7 02




                                                                EXHIBIT

                                                                J
           Case 18-00039 Doc 109-1 Filed 05/01/19 Page 48 of 90
Case 12-01406-BFK Doc 1 Filed 09/20/12 Entered 09/20/12 16:26:55 Desc Main
                          Document    Page 3 of 7



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

In re:                                       *
                                             *
YOURI BEITDASHTOO,                           *      Case No. 11-16702-BFK
                                             *      Chapter 7
    Debtor.                                  *
DONALD F. KING, TRUSTEE,                     *
                                             *
         Plaintiff,                          *
v.                                           *      Adv.Pro.No.12-           -BFK
                                             *
MARC E. ALBERT, TRUSTEE and                  *
NATIONWIDE REGISTRY AND                      *
SECURITY LTO.,                               *
                                             *
         Defendants.                         *

                                          COMPLAINT

         DONALD F. KING, TRUSTEE, by counsel, pursuant to 11 U.S.C. §541 , files this

complaint against Marc E. Albert, Trustee and Nationwide Registry and Security, Ltd .

("NRS") for the determination of the bankruptcy estate's interest in certain property and ,

in support thereof, states as follows :

         1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C . §§157

and 1334. This is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(A) and (0).

         2.      Youri Beitdashtoo (the "Debtor") filed a voluntary chapter 13 petition with

his wife on September 13, 2011. The case was subsequently dismissed as to his wife.

On March 27, 2012 , the Court entered an order converting the case to chapter 7.




JAMES W. REYNOLDS, ESQUIRE, VSB NO. 33226
Counsel for Donald F. King, Trustee
ODIN FELDMAN & PITTLEMAN PC
1775 Wichle Avenue, Suite 400
Reston, Virginia 20190                                                                    EXHIBIT
Direct: 703-218-2134
Fax:    703-218-2160
E-Mail: jim.reynolds@ofplaw.com                                                                t
              Case 18-00039     Doc 109-1     Filed 05/01/19   Page 49 of 90
Case 12-01406-BFK       Doc 1   Filed 09/20/12 Entered 09/20/12 16:26:55        Desc Main
                                Document      Page 4 of 7



       3.     Donald F. King (the "Beitdashtoo Trustee") is the duly appointed chapter 7

trustee in this case.

       4.     On March 29, 2012, HEMETAF, Inc. ("HEMETAF") filed a voluntary

chapter 7 petition with the United States Bankruptcy Court for the District of Columbia.

The case is identified as case number 12-00232. Marc E. Albert (the "HEMETAF

Trustee") is the duly appointed chapter 7 trustee in the HEMETAF bankruptcy case.

Pursuant to its statements of financial affairs, HEMETAF is owned by the Debtor's wife,

Nahid Ahmadpour ("Ms . Ahmadpour"). Upon information and belief, the Debtor was

employed by HEMETAF prior to the filing of its chapter 7 bankruptcy petition.

       5.     Upon information and belief, NRS is one of Ms. Ahmadpour's creditors.

Upon information and belief, NRS' claim is based upon a judgment it obtained against

Ms. Ahmadpour in the principal amount of $80,000.00.

       6.     While this case was still pending in chapter 13, the Debtor paid the total

amount of $20,100.00 (the "Funds") to the chapter 13 trustee while attempting to get a

chapter 13 plan confirmed. Upon conversion the chapter 13 trustee turned the Funds

over to the Beitdashtoo Trustee pending further order of this Court.

       7.     The Beitdashtoo Trustee contends that the Funds are property of the

Beitdashtoo bankruptcy estate. Upon information and belief, the Funds constitute the

Debtor's compensation and/or reimbursement of expenses while employed by

HEMETAF.

       8.     The HEMETAF Trustee contends that the Funds are property of the

HEMETAF bankruptcy estate. Upon information and belief the HEMETAF Trustee

alleges that the Funds were derived entirely from HEMETAF's business operations or




                                            -2-
           Case 18-00039 Doc 109-1 Filed 05/01/19 Page 50 of 90
Case 12-01406-BFK Doc 1 Filed 09/20/12 Entered 09/20/12 16:26:55 Desc Main
                         Document     Page 5 of 7



the sale of HEMETAF assets. Upon information and belief, the HEMETAF Trustee

further contends that the Debtor did not give any consideration or, in the alternative,

gave insufficient consideration for his receipt of the Funds. Accordingly, upon

information and belief, the HEMETAF Trustee asserts that the transfer of the Funds was

either a fraudulent conveyance or a transfer for less than reasonably equivalent value.

Based upon this, the HEMETAF Trustee believes that the transfers of the Funds can be

avoided and recovered for the benefit of the HEMETAF bankruptcy estate.

       9.     NRS contends that the Funds are subject to a garnishment that it served

upon the chapter 13 trustee in the Beitdashtoo. Upon information and belief, NRS

contends that, because Ms. Ahmadpour is the sole owner of HEMETAF, the Funds

belong to her. As a result NRS asserts the Funds are subject to NRS' garnishment.

According to NRS the Funds must be turned over to it.

       10.    The parties have not been able to resolve their competing claims to the

Funds .

       WHEREFORE, Donald F. King, Trustee, by counsel, requests that the Court

enter an order determining that the Funds belong to the Beitdashtoo bankruptcy estate

and for such other relief as this Court deems appropriate.

                                          Respectfully submitted ,
                                          Donald F. King, Trustee
                                          By counsel




                                            -3-
                 Case 18-00039 Doc 109-1 Filed 05/01/19 Page 51 of 90
Case 12-01406-BFK         Doc 1 Filed 09/20/12 Entered 09/20/12 16:26:55 Desc Main
                                Document      Page 6 of 7



 /s/ James W. Reynolds
James W. Reynolds, Esquire, VSB No. 33226
Counsel for Donald F. King, Trustee
ODIN FELDMAN & PITTLEMAN PC
1775 Wiehle Avenue, Suite 400
Reston, Virginia 20190
Direct: 703-218-2134
Fax: 703-218-2160
E-Mail: Jim.Reynolds@ofplaw.com




 111790773vl jwrpl-beitdashtoo complaint 31070/02384




                                                       -4-
          Case 18-00039 Doc 109-1 Filed 05/01/19 Page 52 of 90
Case 12-01406-BFK Doc 1 Filed 09/20/12 Entered 09/20/12 16:26:55 Desc Main
                         Document     Page 7 of 7




                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF VIRGINIA

                                            Alexandria        Division




 In re YOURJ BEITDASHTOO,                                 Case No. 11-16702-BFK

                                                          Chapter . .:.7_ _


                             Debtor(s)


                           NOTICE TO DEFER PAYMENT OF CERTAIN FEES


          I certify that I am trustee (or debtor in possession) in the above-referenced case and have
 filed the following action as trustee (or debtor in possession); that the estate is without funds for
 payment of the required fee and the money on deposit in the debtor's estate is presently less than the
 fee for filing this action; and this deferral was not initiated by a creditor. I hereby defer payment of
 this filing fee until the conclusion of the case and the determination that there is an estate realized.
 A deferred fee (liability) shall be disclosed in the trustee's final account.

                                     _2L$293.00 Filing Fee- Complaint

                                     _ _ Reopening Fee (deferral applicable only to trustee)
                                          Chapter 7 - $260.00
                                          Chapter 11 - $1,000.00
                                          Chapter 13 - $235 .00
                                          Chapter 12 - $200.00

                                     _ _ Fee for docketing an appeal/cross appeal ($293 .00)

                                     _ _ Motion to Convert to Chapter 7 ($15.00)




 Date: September           , 20 12
                                                      -   ~rin                              Possession


 [defercmp ver. 11 / 11]
              Case 18-00039          Doc 109-1   Filed 05/01/19   Page 53 of 90
Case 12-01406-BFK        Doc 21      Filed 05/22/13 Entered 05/22/13 10:49:27     Desc Main
                                     Document      Page 1 of 4

                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

In re:                                      *
                                             *
YOURI BEITDASHTOO,                          *      Case No. 11-16702-BFK
                                             *     Chapter 7
    Debtor.                                 *
DONALD F. KING, TRUSTEE,                    *
                                             *
         Plaintiff and                      *
         Counterclaims Defendant,           *
v.                                          *      Adv. Pro. No. 12-01406-BFK
                                             *
MARC E. ALBERT, TRUSTEE and                 *
NATIONWIDE REGISTRY AND                     *
SECURITY LTD.,                              *
                                             *
         Defendants and                     *
         Counterclaims Plaintiffs.          *

                                            ORDER

         THIS MATTER comes on upon (i) the complaint of Donald F. King, Trustee (the

"Beitdashtoo Trustee"), the chapter 7 trustee in this case, for the determination of the

bankruptcy estate's interest in certain funds, (ii) the counterclaim of Marc E. Albert,

Trustee (the "Hemetaf Trustee"), the chapter 7 trustee in the bankruptcy case filed by

HEMETAF, Inc. in the District of Columbia [case number 12-00232] and (iii) the

counterclaim of Nationwide Registry and Security Ltd. ("NRS"), and

         IT APPEARING that the Beitdashtoo Trustee is currently holding $20,100.00 (the

"Funds"); that the Beitdashtoo Trustee, the Hemetaf Trustee and NRS assert ownership

interests in the Funds; and that the Hemetaf Trustee and the Beitdashtoo Trustee have

reached a settlement, which is subject to Court approval, pertaining to the division of the

Funds between the two (2) bankruptcy estates, and

         IT FURTHER APPEARING that, pursuant to 11 U.S.C. §363(p)(2), NRS has the

burden of proving the validity of its interest in the Funds; and that for the reas'IMM~~~~--.
                                                                                    EXHIBIT

                                                                                  j        lzr
              Case 18-00039     Doc 109-1     Filed 05/01/19    Page 54 of 90
Case 12-01406-BFK      Doc 21   Filed 05/22/13 Entered 05/22/13 10:49:27         Desc Main
                                Document      Page 2 of 4



in open court on April19, 2013, NRS has failed to prove its interest in the Funds, it is

therefore

       ORDERED that NRS has no interest in the Funds, and it is

       FURTHER ORDERED that NRS' counterclaim is denied and dismissed, and it is

       FURTHER ORDERED that the Beitdashtoo Trustee's complaint and the Hemetaf

Trustee's counterclaim are hereby stayed pending further order of the Court in

connection with a motion for approval of the settlement between the Beitdastoo Trustee

and the Hemetaf Trustee relating to the Funds, and it is

       FURTHER ORDERED that, for purposes of filing an appeal pursuant to Rule

8002 of the Federal Rules of Bankruptcy Procedure ("Rule 8002"), this order shall not

be deemed a final order until such time as this Court enters an order relating to the

motion for approval of the settlement between the Beitdashtoo Trustee and the Hemetaf

Trustee; and that the deadline for appealing this order, pursuant to Rule 8002, shall be

the same deadline for appealing any order entered in this case on the motion for

approval of the settlement between the Beitdashtoo Trustee and the Hemetaf Trustee.

Dated: May 22 2013

                                          Is/ Brian F. Kenney
                                         BRIAN F. KENNEY
                                         U.S. Bankruptcy Court

                                         Entered: 5/22/2013 sas




I ask for this:




                  2
            Case 18-00039 Doc 109-1 Filed 05/01/19 Page 55 of 90
Case 12-01406-BFK   Doc 21 Filed 05/22/13 Entered 05/22/13 10:49:27 Desc Main
                           Document      Page 3 of 4



 /s/ James W. Reynolds
James W. Reynolds, Esquire, VSB No. 33226
Counsel for Donald F. King, Trustee
ODIN FELDMAN & PITTLEMAN PC
1775 Wiehle Avenue, Suite 400
Reston, Virginia 20190
Direct: 703-218-2134
Fax: 703-218-2160
E-Mail: Jim.Reynolds@ofplaw.com



Seen and Agreed :



 /s/ Katherine M. Sutcliffe Becker
Katherine M. Sutcliffe Becker, Esquire, VSB No. 65256
Counsel for Marc E. Albert, Trustee
STINSON MORRISON HECKER LLP
1775 Pennsylvania Avenue, N.W., Suite 800
Washington, D.C. 20006
(202) 785-9100
kbecker@stinson.com


Seen and Objected To:



 Is/ Robert L. Vaughn . Jr.
Robert L. Vaughn, Jr., Esquire, VSB No. 20633
Counsel for Nationwide Registry and Security Ltd.
O'CONNOR & VAUGHN, LLC
11490 Commerce Park Drive, Suite 510
Reston, Virginia 20191
(703) 689-2100




 PARTIES TO RECEIVE COPIES:

 James W. Reynolds, Esquire (to be sent electronically)




                  3
                  Case 18-00039 Doc 109-1 Filed 05/01/19 Page 56 of 90
Case 12-01406-BFK         Doc 21 Filed 05/22/13 Entered 05/22/13 10:49:27 Desc Main
                                 Document      Page 4 of 4



Katherine M. Sutcliffe Becker, Esquire (to be sent electronically)

Robert L. Vaughn, Jr., Esquire (to be sent electronically)




 #205031 7v I jwrpl-order nrs counterclaim 31070/02318




                          4
              Case 18-00039            Doc 109-1            Filed 05/01/19      Page 57 of 90




                                                                                               CHAIN BRIDGE FORE
    ! - ---··---- -· ··-···--·---                                                      Fit No. CF182MCL
                                                                                ---. - --·-·. ·-- . ·-·- ----..,
                                                                                                              '




                                                APPRAISAL OF




                                                LOCATED AT:
                                                4054 41 ST ST.
                                               MCLEAN, VA 22101




                                                   CLIENT:
                                      AHMADPOUR, BEITASHTOO & NAHIO
                                              4054 41ST ST
                                            MCLEAN, VA 22101




                                                    ASOF :
                                                October 27. 2011




                                                      BY:
                                                JOHN 0 . MURPHY
I
!
I
~~----· · ·-       --
                                    PHONE (703) 356-95110; FAX (703) 821-4045                             EXHIBIT

                                                                                                          fl\
                              Case 18-00039                              Doc 109-1                                Filed 05/01/19                                      Page 58 of 90

                                                                                                                                           CHAIN BRIDOE FOR
                                                   Residential Appraisal Report                                                   fllflt. CF112MCL
   'lllt,..,_olftl .......... ,_...IIIICIIII ... ecr.-. lpllillltl ............. tl . . llllljlll.......,, f'Mn•lnllr'lleol-.r ..
   a.               I._ AHMADPOUft BEITASHTOO & NAHID                       E·lllll CSINirWdeiOI oom                              ..........
   Cllnl Mlhss 405U1ST ST                                                   ci¥MCLEAN                  .
   MIIDnli.._USertsl TO BE DETERMINED                                                                                        SOOVA            Zlo 22101

  ,__ u.;,-MARKET
 I ,_.,MhM 4064 41 ST ST.
                                                                                                              ca. MCLEAN                                                SleleVA
 10....~--IVAUGHN ROBERT L JR TRUST                                                                                                                                                             Zill 22101
 I..-~ CHAIN BRIDGE FOREST LT M SEC 4                                                                                                                                   c....• FAIRFAX
                         I   31...._M. . .                                                                    Taa v- 20,1                                               R.E. Tauu 10 7M.OO
                              CHAIN MIDGE FOIUST                                                              Moo llillniEe   8-F.a
 r-....-~                           oor--
                                  I t - [ ]Oiwt..........!
                                                                                     C..... TriiCI 470300

 r... - -IXJ dld LJCIIIIIW-anwlllor.-.hmlels ..... ..-~,;~--- .. lhe-dlltOIVis--.
             : DIM           1           l'llceSO          !~~aft.~~ 1'AX flti!OORDI
  ~--- .......!Moly . . . lllllfiiCIPfOPI'IY(Md~.-,·~                                                              SUBJECT HAS NOT SOLO IMTHIN LAST 3 YEARS.
 ISUBJECT LAST TRANSFER S720 000 • 212002.



                                                                                                                                                                                                                         -
 Ollmgs. apiiiiS and arirlas IS ofllle eftettM dMie Of . . I!'P'Iisll          PROPERTY CURRENTLY ON MARKET FOR $1 410 000 SINCE 10/512011 .


 : ·:. ···-·
~~
                  ,_                I~
                                                      ..
                                                  lrv111
                                                             ,,_,y_
                                                                '
                                                                         ........ ; '       .        ..
                                                                                                1.....__._,        ls.di.
                                                                                                                                    l,:,

                                                                                                                                   ]Do<~o~M
                                                                                                                                           •.• -.    ..                   .   ..
                                                                                                                                                                                   •.·.     •'
                                                                                                                                                                                                                .,

1--....l.i: la..rJI"
 ar- r            11111141
                      S.llll   IX
                              SIDor
                                    'H-ll"        tun.rmr.
                                    t~~~~rt~e~~n~liltt llnlllrlftllls H- Ja..r•-        r
                                                                                                1--                ,......... Ja..r-.
                                                                                                                                                          PRIC£
                                                                                                                                                          lllliliil
                                                                                                                                                             800low
                                                                                                                                                                         AGE
                                                                                                                                                                         hrll IHLWI
                                                                                                                                                                         NEW lUI-f.....,
                                                                                                                                                                                          IO..Unlt               10"
                                                                                                                                                                                                                         .
 .......,_........,. WEST OF POTOMAC RIVER. SOUTH OF RT. 123 SEE ATTACHED
IMAlt
                                                                                                                                                          1.800 ltGI               70 IComalordel                10"     "
                                                                                                                                                          1150--                   3l LOI!Ir PAAK                20!1
 ............... QLOII'tO                              AND HOSPITALS. BOOD ACCIU TCI MA.IOIII
 ME'MOPOUTAN EMPLOYM!HT CENTERS. A~EA HAS ADEQUATE LOCAL SHOPPINC AND SEIMCE FACILITIES &
 EUPLOVU!;NT         i IMTHIN WASHINGT RFnJnN. AI                  :ARE AVAILABLE.

 ..._CIIdh~•..                        •ftllrllt.._......._,
                                       tiOMES IN THii AltRA RII!MAIN oN Tl'll; OPI!!H MARkn L&. ~ t MONTHI
                                                                                                                                                                                                                     -

 YttiEN REASONABLY PRICED. THE CURRE~ MARKET IS STABlE IMTH FAVORABLE RATES. CONCESSIONS UP TO 3
[POINTS & PAYING"'' nt:otN~ COST IS.CONSIDERE[I Nnau.&o

1--.NOPLAT                                                        AIH 13 038 SF/ 030 A .           s.o..... RECTANGULAR                                                   ViewAVEAAOE
lllllllk                  R-IC                                    1 - DlllnllloftSiiiQLE FAMILY I'II!SID!NTIAL
 l~~ fXIL-                            lll!lll Nonconlclr~ (Gllnd-• 11se1                            r
                                                                                       l11o zon~na l~ea~~ (describe) r
 ls .. Npllllld..,. usealllll sU;IIIlJIIIIII'IIY IS lrrlpowed (or nii'DJIGIYdpor plln5111d ~lilt pment use?          OOves 0No                                           I No, de5alle.

 Utilities           Public     Other {a.saibe)                                                     P\Jblic    Other - c r ibel                       Off.s ltelmprovemenls-Type                     PtJbllc    PrN•Ie


·~
                      IX        .LJ                               ~                                  1XJ       ll                                     SliM!                                           00             u
I~                    fl        fl                [J
                                                                  ~- Alt)                           liT                                                                                              u           L:l
51111~ THE SUBJECT CONTAINS TYPICAL INGRESS/ EGRESS UTILITY EASEMENTS WHICH DO NOT AOVERSEL Y
AFFECT THE VALUE.




             ·~
i - OOano_ ln....... .. [ J
 , IJISIIrtll 2 +
Ir- IXIDoo. [1M. [ ] S.Do!And Unit
m ........      'I-
                                              .
                                       !Xr,. .._ .

                          J~~n~~~rc- . .._..r~
                                                           .._._
                                                                    .•
                                                           Jc-.,..., rlo ... -.;
                                                                             ,Ir_,; w.lk
                                                                       p _ .._

                                                                f5111..A.I.
                                                                                                 BRICK.AVQ       __ - · -
                                                                                                 CONCRET!JAVG f(aors
                                                                                                                 F--

                                                                                                 CEDAR WDIAVG Tlilolflli!ll
                                                                      115" a..s• llowmaolas ALMIAVO                 111111 flOOr
                                                                                                                                   HO'MliAVG
                                                                                                                                   PLAI
                                                                                                                                   CROWN/AVO
                                                                                                                                   CERAMICIAVG
                                                                                                                                                                        LM'DIIIIl                    .....
                                                                                                                                                                                                     .          ,.   .

1-.~l COLONIAL                         JXJo..• EIOrlll:d 1 s.- PIJmo Wi!GMT-            r        DHIAVG             lllllhWiins<ca CERAMIC/AVG
lv--1173                                                                     I sh.n.                        L~AVG I Cat             ]None                                      sw... [
I-Mt1Yral1·5
 AI                 INone           ,_ - I X FWAII lHW             1........
                                                                             15c:tMftl           YEl AVG
                                                                                                     W~<ll
                                                                                                                    -
                                                                                                                   IXJ~ I II Cit\ 2
                                                                                                                  l~nSolfflc8ASPHALTIAVG



,__
    [h§Lolr                              JOihor        lr.;...-E(Ec            IX rirom.c.cstt 2     Fence         00GariGI I OICIIS 2
                  [iis..a             1.r.aa11r. lxlc-;;.,.~                       .......,.        IPardi             lC...... ... c..

1--I.X.l--
    ln.
    lr~                                                lT~                       :-                 l0111or        lilM.          L!Det. L:lu-~n


                                                            ·-
                    111111111            1-
                                                           III~            lx.l~ ~                                    TPl ..... '-""-               lootwl-1
                                                                                                   3--w;;;;;                      5 IIIIIIISI          3.:101 -f-oiGI:NliWIII-~Iill.rt
AMIII'IIIf-~2 IT                              lStt.IKE 'OOF
                                                       I nNIAI,   WitH CEI: FLOORST              IT. CftOWN
uno,.....,.      LACIII                              kffi :t1eNWST ~NLI!is STI!EL APPLIANCES. SKYLITE I"INI8HED
                                                           'MTHR~
            'WI EXIT:       lAME 111M.          llA rH LAROE DEC:K WI VII!W OF PARK AND CREfil(
c -.... . . , _                . UTIUTY         ili1 HM                           .rES                      IS IN
                  "" 1111 LL MAINTAIN~. Tl't
                                             AUR.JI T fiAOPI!ftT'I' IS OVEft 30 YEAftS OLD BUT I1AS SEEN
MODERNIZED AS NECESSARY AND IS MARKETABLE IN ITS PRESENT CONDITION.                                               -




                                                                                                               num---                           .,._
                                                                                                                                                      -          •~IOD.-4dDOillla               s.-,.    -.11
                                                                                                                                                                                                                 -
                         Case 18-00039                                              Doc 109-1                                 Filed 05/01/19                                        Page 59 of 90

                                                                                                                                                                                                                CHAIN MIDOE FOft
                                                                                Residentill Appraisal Report                                                                                 I'll Nl. CF112MCI.




                                                                                                                                                                                      INiA
 ~--                                                                                ·                         1.110.000               .,.             Is        1.Clll!i.ooo                                          Is            1011s-:Do0
                   ~-~                                                358.!10 .,,RJ                       ~              1
                                                                                                                          \       A1A .!ID sa. 1.1                                           308.08 .... ll.f                  .         . ..
                                                                   IMLA                                                        IML.II
 IW.....~                                                   ~>!' I TAX                                                         I TAX l'lECOIIIO

                                                                                                                                                                 ·-                                                                ..... -...
                                                         ·:;.."     C8111:S10111                                              IC7/1UW11                                               !   C5/11 :S7111
                             CHAIN M l lOE                          CHAIN I'IRinnt:                                           [CHAaNMIOGF                                             rcHAIN I'IRIMI=
                             'EE SIMPlE                             FEE SIMPLE                                                I FEE SIMPLE                                            iFEESIMPL~
                             13.031 SF                              11.150 SF                                                                                          -1 000 111        !171
                                                                                                                                                                   25.000
                             ~no,..,          ...,                  r-nona.ou                                                                                                        ~


                            138•/·YMI'S                            137 I'IAR

 ,,_,.en.
 --·
                            (t..,J..
                             I l 3             2.5
                                                     -             1r... 1-1 -
                                                                     I 4        4                               ·7.500 I I 3 I'·-1- -
                                                                                                                                  3                                •2.800 110
                                                                                                                                                                                     lr..ol-
                                                                                                                                                                                              A       J
                                                                                                                                                                                                                -
                                                                                                                                                                                                                3.5
1,.            o7!1.00                     3.201 "'-•·                     3.331 m. ft.                        ;10.300       2.557 ... · -                         41.300                             3~ ...----


                                                                                                                               ~   .........
~-~-                         IIIIULA 'tD
                                 iAJ I UAAAGE
                                                                                                                               INUULATED
                                                                                                                              12 C:AA GAAACE
                                 ~" 1 'AT10                                                                      .!l.oOo I PC: nt l'..t.a.&w.a.                   -25.000 DEC~:. F'AtiO
                                    lOKI                                            . KIT                      ·15.000                  : Kit                     :lsooo uor:
                                    p                               IFP                                         ·5.000 12 FP                                                          3 FP                                             -.5.000
 ... ....      IITdoll      ·. ,,                        ·'" ...    LJ·        IXJ. Is                          20.800          !XI.         [l       Is          60.400                  lXI. T T                    i                1~




 ~ !tOO~  IU't :t         COMI '13 S LARCl "IN! Ill                                                               ro           ISJECT. SI!E COMI' t4.                                         9Al.Ei9140\Ntll~
 MOST RECENT FOUND SIMIL ~ IN ITYL :ANI    :)Ses·                                                                  ~RC         MITY




                                ·-~- ~.,   .....   -~: -~-                 . /;.            ;,    . .:.         _. -~·                             '\              ..          :-     -.,   ·";           ~..                                   .-
 Mt vat_c - THl             111'£ VAI.W """'                                                                                                                   1AHOOft               LOCAL SALiS.                     cost-
          I SHOULD NOT IE REUI!D UPON FOR                                                                            Pl                        rHE                                                    NO LIAIIUl               ty    FOR
.AND DOES. NOT Gl.                                   AHY                             0:: VALUE ESTIMATE.

 [STIIIITIII      Ill                                      f'l"""'     <~'<WNTCOSTN[W                                     OPNONDfSHEVALUE .                                                       .   .               I               47&.000
                    LOCA.L ..J ..          rw••                                                                           IMIIi1ll     3.201                sa.ft•s                 1110.on                           •               ~71UICI

 ~~----                                              • - - CUMEN'                                                         8amt: 1551 SCI.Ft                ·s;.-r, •s                So.OO                      .. • I                  t:t"o80
1"-MCMI___                               ....-   •-.c~o~Dn.•.l                                                             • lrD n&l"w •"TIO                                                                                            21101'11'1
I Sllflllllnl 0C11t tW llol'nlllimllllr In OLA & aualllv.                                                                                    il3           <..r,-.;,                -~oo                        . .l                    1UIO
IIIDMNed NftM:Ia e&nbla                     l...,_,ta t...oalra or                                                       ITIIUIE-DICMI--                                                                        .. • s                7011.730
               ' 111 tvDicalllwtlr ......a.t . .~to CCirT1ICt                                                            ILm     50          Plmlal  I     Funaicnll       I    ~-


                                                                                                                                                                                                           . . ....
1.....,_               , aiiiiiDflll-lloooed      •~                                        ur. Of.,..,.                 [~                 taa.illaT                  l                                          .-ii                -31~
IIIIIUCiurel Land value exc:eeda 40% land I                                                      I 1'11110 to        1 - Celtl of                                                                                  .s                 1170.2A2
Iooaltive IOclotlon fiM:tors.                                                                                        l·.u.;s· VM o1 <;I•                                                                                              '1i)'QOO

                                                                                                                         I fllltCAT£0 VALUE 8Y COST A ....IKIAI':H .                                                                1 115S :100
                                                                                                                              ··.. ,,..                              ..                                                               -:;-
                                    ·-·
 s.-, .. -          ......... SOipiiiiii ... _                        ....... GRM)          ----------------------l
                                                                                                                                            1.\55.300            '"·       --~-                                           ,a
IMMlw
                                                                                                 C<>u

                                            lA                       ~~·                                  fD "" 'THt; 1111r' itoioiCA'f'IONOi\IAL~at i
 ~t     COlT              OACH. DUll: TC LACK OF ._..,                                                        . O,.tA TI1E INCOME                                 ·TO VALUE IS HOt
                        :iHDWU NOT Udll.

1~....-·-
ID.-•
                 . IS IN
                           w·  ....· _
                           ,...,..,..--....~t~~t~~~~~a«
                                                   LE
                                                        ,,.,.... ......,.,. ......
                                                                             ;.:,
                                                                                   - ...
                                                                               ,........_,_
                                                                                                  ..., OF
                                                                                                                                        ""*"""'_...
                                                                                                                                    ' C!l
                                                                                                                                                                                             •'- .
                                                                                                                                                                                    -OJMIIICI•• .. ,..,.._
                                                                                                                                                                 • TYPICAL IN MARKET PLACE


 _ , , . , lhii!ICIJII8flfwotk. ~ians.llmillng---toppno~Ws certlllc:aiiOn. my (CU)opin..,.,flf lhlldlllned-.CifU.,.., Pf01*tY
 llwllaU.upctaftllle..ponl'lS                        1 1 109100Q             oaf        OCT. 27, 2011                                                 , Whlc:lllsU.tofr«::lvedoMaftNsepp'llbal.



9W.~ ---·-·
                        Case 18-00039                             Doc 109-1                     Filed 05/01/19                     Page 60 of 90

                                                                                                                                             CHAIN 11\100£ FOft
                                                              Residential Apf"' u._,J Repon                                            , . Ill. CI'111MQl.
        F£ATUII£            I       SUBJECT                                1~   SAU NO. 4               rnuD&b&ao   < SAlE NO. S         ri\UII•D•., ~ SAU NO. 5



                                                                                                                                               , .e l1
                                                                                                                                              5Q.k.l >-"      ;, " t




  ~Chill                    ·,.. [ _        -         lr..,(._j    -                            lr..,l-.1    -
  IIIII! C..                    I L\       . :U        eI2    I        2                2.500       I    I
               · .. ">.00                .201 sa.a.           2.345 sa. k.             &4.200                    "" •.




                                          a>          INSULATED
                                          .RAQE       2 :AR GARAGE
                                  '"DK
                                  :K. no              PATIO
                                                      MOD KIT
                                                                                       10.000

                            12FP                      2 FP

                                                                                                                                                                       0

                                                                                                                                                                       0




........                                                                              .......
                   Case 18-00039                         Doc 109-1                    Filed 05/01/19                    Page 61 of 90
                                                                                                                                           CI-WN 8RJOOE FOR
                                                                                                                                  Fll . .. CF112MCL

Scope of Work. Assumptions end Llmlllng COnclltions
. . . . . _.IICIIIIMJinhUI'III'Ifm!llndlldlflll'llllfMIOrlll...,..._. l ' r -.. "ll'lllype.nd._,.OI-at.nd~lnMI
~ • In IIIOrt K0P1 OIW«<IIS !Imply liNt thttppiWIW Clkl 81'111 ClkiiiCl dO cb1ng 11'11 ccuw OlhiMigM!Ift. lllnciUCIIS, llut Is IICl
flmllld 10: IIIIMIIII'ttowhictlllll property Is ldenllflecllndlntpecllld. the type ancle- d dl!a -a.cl. 11'11 type InC!_.. d -'Ytft ~

·-·~·-··-                          .
The tc0pt diNupp-...lnCI er'I8Uing dltcus!lon In this AIPOIUf!l specific to the l'lOIIIds ofthll tliMII. otner ldllnlilled lnlllfldld ~IndiO the
...,_UMdlhereport. This report- f1N1*1111 rorow soli end lllduslw Utedlhec:lientii'CIOIIW ldllniWied lnla1ded ~ rorow ldlrd'led
. . , . . _ _ .. _ _,_,octw,..,te.te~. rrw....-..lwiiCl.....,....,__..._.,...,......

n.....-.~~~IIIINS . . . .YI r.j)olti!I~IOIIIIfOIIowtnOCOIIdlllonS-tosuclloctw!lpEtrlccondlllollsiiS . .

_..._.......
•l'a1hbylhe~lnlhereport. All.-dll•yassumptlons-~condltlonswe-lnlherwpon_mlghl_llf_lhe




.................. '""""""'...............................
1. lllo . . . . _ _ ..........,lar_ll• .... -                ......... ~~- ......... .,.. ... . . , . _ , _ , . . . . , ........ _

' · _., . . . ., ........ .., .............................. . , ............ ln ......... ~. 1'111 .............. ...., .... ,...,.
                                                                                                                                                                ..




,......., . . .... tj<I......,.,.........
                                                                                         _
s. lllo .................                            CGIIt ....... lll"'*'' ......... .,....lllll..,....._. ..... pRII*Iyln.,..stlarl. ..........,...._...,




...........................
........                                    _.........................................ln......
              - ...,...OIIIIIIIIIdl...........
•. . . . . . . ..,,... ................. Cif!J . . . _          .... . , . . . _ . . . . pnllllllly-. ... . . . ,. . . . . . .. ,........,. . . . . . . ..
                                                         ,...,....,..,...~aa                      lnllndlld_,.~ ................. ~..,
                                                                                                     .,....
                                                                                                                            ............. A!IIIIIIIIII'IIIIb.
.............._,......,                ....,. . ........_..._.,...._...
llllo..,._ ........... _               .... ..,.....,... ............ .., .................                   ~~-

1. ~.-.... . .         ...,.Uiilllllll
                             ..................             ~ln•,....-----~,......,.IMIIIMd.,llllllltn-.

                                                                                                                                         Tilt.....__
................
7. 1'111...,...,....,. ........ 1111.._. • .....,.c:GIIII*niii•I"'II**J. ..._.,,.-.IIIIIIII_..rendlrl-arll!ss--..
,..........,.larMII . . . . . . •tar~arll!lng."'*"llligl1llll ......... .._llldlldn. Thlslljllll1liMiioiiDIIII ............... _ _ III. . ~ .....
                        ~~~~~~~.

l.lllo ............ lll ........ , ... ,..., ........ - ............ - . - · . . . . .                        ·-llfiiii...............
                                                                                                                       TIIt ....-
......................................_ _ ........... '"""' ..... 'l!lt ....... lll . . ,...., . . . . . , _ _ . .... ,..,... ..
.......... G!*Mnol ............. ~. f*lltlnllndlld-dlllo..-. s-a,..,..,.CIIIIIIIan .. ...,.,SIIfltt-...arfy. Tilt
............
-   .................... ......_... ....... Unlloo _ _ _ _ _                          .,__not_•_
             lf*lol ............ -~-~~~~~ ....., ......... .-...... ....... -~. --..(ar....,~petl~
Tllll ............................ ~ ....                   l fCI I I Y ...........
                                                                     pr _ _ _ _ _ dllocls.                    n. ....... .._ ... ._...... .. ....., ....

_...      ....
. . . . . . . . . . . ---~~~- I ....... I:GIIII*n . .. . _ . llt.-III-IIIJIIIIIIIIMd.
~~ru.d.lhe~_,_lhe~lhelconotlluUtlhe!I.Ciectptq>~Wty ~s)wel~llyiCUidllld In



......_  ... .............,_.... _,. ...
,..,.......
         _...   llfCIIIIIIYIIJIIt.,...__.._.,.....,~
                                                              ~.
                                                                 ...    .-sG~~w-.natld.-.sllldcrw~~ . . . . . ~~~~~...-                 n.w... c~o~not-

.........,,..,....
I. . . .illlallolnl.,....,_..l:llldanl ....... COIIIpllllonCII- _ . . . , ,.n"' ........ ._., at~lhe15111111p11Dn IIIII such CIOIIIpllltarl. ...... "' ,.n ..

                                        .,""*"....__.,.,11111 ..... .,...,. ........
.._._..,._.ln
IDI I ............,.... _...VIMIIr,..,..,_...,._
1t. . . . . . . . . . . . . . . . . . . . . . . . . . . , ..........                                                 lariUI:IIpwi!IOIIS. .....,_ •
                                      _....-:ftnlar....,p!IJIIMiarfy.f!MnlltlnllndlldiMCIIIIt . . . . . .. Till DIINionCIIVU .... InWS~IlodUiy



. . --the
11.   The~CICier•el ~ AppraiMI "'Port (GPAR"") IS liD( lrUndllcl lot use ln1tllnSee1lonS lhlllteqUire a
                   IJnlfCirm ~ ApprMel "'Port (URNQ.
~~ . . . . . .,.. . . OfWIIni.""""'Ptlmlllld~~
                                                                                                               FennieMee1004/Fr-JMc 70iarm.



~liS CONBIDelltED       to IE IN VERY 0000 CONDitiON. MMK£TING TIME IS !STIMAT!O 1'0 BE 1-8 MONTHS AT
INDICATED VALUE. HO'NEVER PROPERTY SHOULD SELL QUICKLY WITH CURRENT FAVORABLE RATES.
                  Case 18-00039                           Doc 109-1                   Filed 05/01/19                        Page 62 of 90
                                                                                                                                                CHAIN BRIOOE FOA
                                                                                                                                       f'IIIMt. CP:112MCL
Appraisers Certification
Tne~s)c:ertlflesthet.tolhebestctlheljlpf'81Wsk...-ctge•ndbeltef:

1. l l l t _ l l ......... ill . . ~ . . - - -
,..,........,....,_,...,...........,.
2. Tllllropalllll...,_, .......... . . . , _ . . _      0/fylly . . repllllad ISSUIIIplonllncl-ng ...-,llllnlllt~sJ*IOIIII,.......,.., 11111..-


    II*D~--.
.........
l                   tilt_..,,.          no ~orpniSIIICM ll'lnslnlllt proponythMIItllt ~ alhs r..,artlncl lllsnoJ*IDIIII...,..,               ,.....tilt..,.
. n...........,...,......
......... _.,......................................
7. Tllt ......... ...,... ................. _
                                                                           _
4. lllt ...... MI,.IIiii ......... IIIIIIIII'III*I!'IIIIIII . . Ujlalll ... r..,artotlll ....... .,_,.,.......,_,
.. 111 ............... 111 .... ....,_.._ . . - . . . . . . . . . . . . . . . . . . . , . . . . . . . _•
                          .................,_IJ ................................
                                                                  ........._...,,._,...................
                                                                                      .............._.,_...,_,                          ill ................ _

                                                      ....... .., ...... ,._,.........ftCIOI'Rnlllywlflllll Urilann5llndllllllll Prallllailolll ........
l ' " - - ................... ,..... ............ ,...., .... ll . . lllilijlclflllft""""'
                                                                                                                                                           1'1-.
                                                                                                                                                                   ..




l   ~ illllil ....,., no 01111 pnMiad ,.._.,... propany ......-........,. ., .. . . . - siplg    ws Cllllbllon. S91llcd 1111 propany . . . lllilllnce p!0'4Idld 11y:




Additional~ :




'*'"-"af.,.:            (l)lllllrMIVIM        0011wrv.,..,
,_."'*'*'"'   !oo!NIVIArJ.i?INDM~ ~iorw: Aflfi!W~~ e~20tl1Qmg~,
'"Y'HI MOlT IIMMtMLI       VttitCH A  IHOUt.D liftiNG IN A AND ONH MAAiCif UNOM ALL
CONDITIOHI llt1Qut8ITI TO A 'All' Midi, ~ BUYIIIt AND MU.Ift lilAC" ACllHG PftUOINn.YNil ICNOWl!DOIMLY,
AND ASSUMING ntE "'ICE IS NOT AFFECTED BY UNOU! STIMULUS. IMPLICIT IN THIS D!FINITION IS THE
COHSI.UIATION OF A SALE AS Of A SPECIFIED DA'Tl: AND THE PASSING OF TTTl.E FROM SELLER TO BUYER UNDER
CONQrTIONa WHER&IY:
,) IIUY!ft AND S!I.UIIt Aft! T'f'li"ICALLY MOTIVA'I'!O;
2) 80TH PARTIES ARE WELL INFORMED OR WEU ADVISED, AND ACTING WHAT THEY CONSIDER THEIR OW. BEST
INT'!MIT8i
I) A lltEASONA!IlE TlMI! 18 AllOWED IN P:6fot IXP'OSURE: IN THt! Ofi!N MAIU<ET:
4) PAYMENT 18 MADE IN TERMS OF CASH IN U.S. DOU.ARS OR IN TERMS Of FINANCIAL ARRANGEMENTS COMPARABLE
~AND
5) 1ltE ~! lltE:PftEilNta TMI NORMAL CONSIDERATION FOR THI PROPERTY SOLO UNAFFECTED IY Sft!CIAl OR
CREATlVE FINANCING OR SALES CONCESSIONS GRANTED BY ANYONE ASSOCIATED~ THE SALE."




AIXlllfSS Of TilE PIIOPfRTY AI'P!W$[0:
~Sli!IT,
MS;UWI. V6 U!IU
EfFEC1MD4T£0f'THtAP'f'RAISAC Oatoblr i7, i011
APPIWSfOVAlUE Of nt[StliJECT PROPERTY S 1 150 000

APPRAISER                                                                            SuPERVISORY APPRAISER




:.~~~.,~                                                                             ,.......,
                                                                                     """"'
                                                                                     -
,_ ~' !i!U 11011011
Wlllllillll                                                                          -~·
                                                                                     Otlli:aMII
orOIW~:                                    Sill! 1:
-YA.
£1Pr*AO..II~•IJI:We:                 1atJ1!2011
                                                                                     £a,--.o..IJI~
                                                                                     01111" ,.._.,
                                                                                                                 or U.W.:

• .,.,_....... ~'lo
                  ~~=,,
                                                                                     O..ol~~
                                                                                    0: .. ,.,.,........,
 .......,.... o~OIIIJ
O..fl ............
00::",.,.,......,                               o ....,......,_                         --~
                                                                                                                  0E-.Oif)              O~~e~   .. ,_....,_

       -                                                        ....._..,.oiiD..._.l)UJ1J_ .... _.              rt.,WMc.,~Wt•-.•ttMl . . . . . dD~--K./11 . . . _ . . .
Case 18-00039   Doc 109-1     Filed 05/01/19         Page 63 of 90

            SUBJECT PIIIOP£RTY PHOTO ADDENDUM




                                                FRONT VIEW OF
                                                SUBJECT PROPERTY

                                                Appraised Date: October Z7. 2011
                                                AppraiSed Value: S 1,150,000




                                                REAR VIEW OF
                                                SUBJECT PROPERTY




                                                STREET SCENE
           Case 18-00039   Doc 109-1    Filed 05/01/19          Page 64 of 90



_ ~CLEAN
           Ofc   =   COMPARABLE PROP!RTY PHOTO ADDENDUM


                                             Stale: VA
                                                         C8\IINO.: OHA!"'DO! l'a.iST
                                                                       ~2101




                                                          COMPARABLE SALE #1


                                                          4083 RIDGEVIEW CIRCLE
                                                          MCLEAN, VA 22101
                                                          Sale Dale: C8111;S10111
                                                          S8le Price: s 1,180,000




                                                          COMPARABLE SALE 12


                                                          1480 HIGHWOOD OR
                                                          MCLEAN, VA 22101
                                                          Sale Dale: C7/11,S8111
                                                          Sale Price: s 1,085,000




                                                          COMPARABLE SALE #3


                                                          3851 RIXEY ST
                                                          ARLINGTON, 22207
                                                          Sale Dele: Cll/11 ;87/11
                                                          Sale Prlte: s 1,ot0,000
                         Case 18-00039   Doc 109-1   Filed 05/01/19              Page 65 of 90
                                   COMP~R~BlEPRO~EMTYPHOTOAODENDUM




                                                                           COMPARABLE SALE #4


                                                                           5802 CHAIN MIDGE 1'0"1!8
                                                                           MCLEAN, VA 22101
                                                                           Sale Dele: C3111 ,18111
                                                                                         s
                                                                           Sale Price: 1,030,000




,     ...
                                                        ·-·- .   ~-   .,
                                                                       !


                                                                           COMPARABLE SALE #5




                                                                           sa1e Date:
                                                                           Sale Price: S




                                                                 ___j




I                                                                          COMPARABLE SALE 16




                                                                           Sale Date:
I                                                                          Sale Price:   s




L   ---- -   ·--- ···-
Case 18-00039   Doc 109-1   Filed 05/01/19      Page 66 of 90



                                Stale: VA



                                            KITCHEN




                                            LMNGftOOM




                                            DINING ROOM




                                                                --
Case 18-00039   Doc 109-1   Filed 05/01/19   Page 67 of 90




                                         HALF BATH




                                         RECROOM




                                         BASEMENT BEDROOM
Case 18-00039   Doc 109-1   Filed 05/01/19     Page 68 of 90


                                  ~
                                 sJi: Yt.
                                            te\.: f~ PO!IIT

                                            BASEMENT BATH




                                            MASTER BEDROOM




                                            SITTING ROOM




                                                               ""'   ...
Case 18-00039   Doc 109-1   Filed 05/01/19   Page 69 of 90




                                         MASTER BATH




                                        FULL BATH




                                        BEDROOM




                                                             -m
                Case 18-00039         Doc 109-1                 Filed 05/01/19                    Page 70 of 90


                                                        FLOOIIIPLAN




~------,_
       -- ---_
             - --=_
                  --_
                    --                -_--__--_-_·-·-_10.0'------=_--.._--- _- _----__,------ ----- --- - -----1
I                                                                                                                                 i
                                                              SITTINROOM
                                                                                                                                  i

                                                                                                                                  I
                                                                                                                                  !




                                                            10.0'
                                                            10.0'




                                                 )!:!                      » .0'
                               ---~17~0.---




       0.
       AAl
                ...........
                ri.u~
                   1'1-
                                      ,...
                    AREA CALCULATIONS SUMMARY
                                             ... ...........
                                      1511 . 0            11151.0     1'11:81: 1'1001:
                                                                                        ............
                                                                                   LIVING AREA BREAKDOII\1'4
                                                                                                                   ........
       GA2      -I'l-l:               1650 . 0            1110 . 0                11.0      ••     u .o                 5&1.0
                                                                          JO . O
                                                                      -rlooc
                                                                                   l3 . 0   .      u .o
                                                                                                   50 . 0
                                                                                                                        tto . O
                                                                                                                       1650.0




I
i           Net LIVABI.f ArM         (Rotmed)              3201       3lhlml                           (Rounded)         3201



I
[_   -------- - ---·----- --
        Case 18-00039                                Doc 109-1                           Filed 05/01/19                   Page 71 of 90




                                                                LOCATION MAP


                                                                                                   Slate: VA




      I\                            ,•.




    -,~                          I I'                                  ,' :

' '•-·a-                       ,,                                  I'


                                                             '.
                                                            : /

                            Comparable Sala 2
                            1490 Highwood l)r
         Q                  McLean, VA' 22101
                            (0.15 miles W)



                                                                                 Swbje«S:
                                                                                 4054 .. liT St N
                                                                                 IIICI.ean,VA 22101                               comparable Sill 1
                                                                                                                                  4063 Ridgeview Circle
                                                                                                                                  Mct.ean, VA 22101
                                                                                                                                  (0.09 miles NE)


                                                                                                                                                                 /

                    \   \
                                                            ~
                                                             I'
                                                                  ',                         .I,

                                                                                                                           \\                         '
                                                                                                                                                          ' ..

                                                                                                                                                     I ~·

                                                                  \    \                                                                             .i




                                                       ~-




                                                ~-
                                                     F
                                                     ~------,
                                                      compMable sale 3                                                                                                   -~
                                                       38,11UXI!Y IT
                                                       ARLINGtON, 211101                                                                                             .   ;
                                              \, .

                                                                                                            q·
    o~"'·~·~
    . ~4Lf , .) ·
                                                                                                         .1
                                                                                          ·!J ,u IU iM'IliHJ ~ ;\il!J -~ .IU II i.lif:.!~~~~~ SJ.oi:.«.ro~Li]li
                                                                           -·-   .   '



                                                                                                 l~'=====- ;._.;;,.;=0.=,7=~==:;======~·1
                                                                                     '
                                        ...
                                                                                                                                 - -·-- ______
                                                                                                                                               I                             __;
'   .                  Case 18-00039         Doc 109-1        Filed 05/01/19       Page 72 of 90




                                                                   SW:VA
                                                                                    ------.            --------- ·-··--- --,
        ,--··-·
                                                                                                ·~--
                                                                                                                                  I




        I




                               DEPARTMENT Olf PRO!f!8810NAL AND OOCUP'ATJONAL REGUL.ATION
                                               COMMONWIAI.i'H ~ VIMINIA                   Naii
                                              ""'~...:;;.~=~=v~.-.                      ( 4001      000071      J
                                                REAL ESTATE APPRAISER &OARD
                                        CERTifiED RESIDENTIAL REAL ESTATE APPRAISER


                                            wOHN D MURPHY IV
                                            1551 EVERS DR
                                            MCLEAN VA 22101



                   ---------

        i
        I
        I
        I
                                                                                                                              I
        II                                                                                                                    I
        L _ _ ________ · ····--- ··-                                       ··-·· - - - ---···---- ·- - - - - -·· · ···   .• ..J
•           Case 18-00039                   Doc 109-1           Filed 05/01/19             Page 73 of 90




                                                                                                           CHAIN MICOE FOR
                                                                                                 fieND. CF182MCL




                                              ••••••••• INVOICE •••••••••




         File Nllnber: CF112MCL                                      OCT. 21, 2011


         YOURI SALON
         1100 I ST. N.W.
         WAHINGTON, DC 20006




         lnvok:e 1 :            1112
         Ordef Dill:
         Relerence/Cese I :     CHAIN BRIDGE FOREST
         PO NIITlbllr :
         RESIDENTIAL APPRAISAL REPORT

         4054 41 8T 8T.
         MCLEAN, VA 22101



                               APP~SALREPORTFEE                                       s       400.00
                               PAID BY CHECK                                          s      -400.00


                               Invoice T0111                                           $       0.00
                               Slate Sales Tax~                                        $       0.00
                               Oeposk                                                 (S               )
                                Deposl                                                ($               )

                               Amount Due                                              $       0.00



         Tenns: PAID BY CHECK



         PIIIH Make Check Payallle To:
         MURPHY APPRAISAL SERVICES
         15111 IWRS DR.
         MCLEAN, VA 22101

         feel. 1.0. 1: 84·1 007835
                                            l'HANK YOU I'OR YOUR BUSINESS
    I

                                                                                                                         I

    I                                                                                                                    I


    II                                                                                                                   I
                                                                                                                         I
                                                                                                                         I
    I_
                                                                                                                         I
                                                                                                                        .I
                                         PHONE (703) 356-9590; FAX (703) 821 _..045
  Case 18-00039   Doc 109-1         Filed 05/01/19        Page 74 of 90




                  APPRAISAL REPORT

                                  OF




                            4054 41St Street N
                          Mclean, Va 22101-5805




                    PREPARED FOR

                             Robert Vaughn
                         O'Connor & Vaughn , LLC
                    11490 Commerce Park Dr. Suite 510
                          Reston Va ., Va. 20191




                               ASOF

                                10/18/2011




                      PREPARED BY

                     William Roth Real Estate Appraisal
                                PO Box 549
                            Purcellville, Va 20134


                                                                          EXHIBIT

'-----------------1 IV
  Case 18-00039                  Doc 109-1            Filed 05/01/19            Page 75 of 90
                                     William Roth Real Estate Appraisal
                                                                                  File No. 10172011
                                                                                  Case No. 00029




                                        Table of Contents
Page Title                                                                           Page#
Summary of Salient Features
Residential Appraisal Page 1                                                            2
Residential Appraisal Page 2                                                            3
Residential Appraisal Page 3                                                           4
Flood Map                                                                               5
Photo Subject                                                                           6
Photo Subject Extra                                                                     7
Photos (6)                                                                              8
Zoning Map                                                                              9
Photo Comparables 1-2-3                                                                 10
Location Map                                                                            11
Sales Location Map                                                                      12
Appraiser Disclosure Statement                                                          13
Limiting Conditions                                                                     14




                                 Produced by ClickFORMS Software 800-622-8727
Case 18-00039                  Doc 109-1              Filed 05/01/19                Page 76 of 90



                                                                            William Roth Real Estate Appraisal
                                                                            PO Box 549
                                                                            Purcellville, Va 20134




 10/26/2011

 O'Connor & Vaughn, llC
 11490 Commerce Park Dr. Suite 510
 Reston Va., Va. 20191




RE:      Ahmadpour, Nahid
         4054 41St Street N
         Mclean, Va 22101 -5805
File No. 10172011
Case No. 00029



Dear   Vaughn

In accordance with your request, I have personally inspected and prepared an appraisal report of the real
property located at:

                                4054 41St Street N, Mclean, Va 22101-5805



The purpose of this appraisal is to estimate the market value of the property described in the body of th is
appraisal report.

Enclosed , please find the appraisal report which describes certain data gathered during our investigation
of the property. The methods of approach and reasoning in the valuation of the various physical and
economic factors of the subject property are contained in this report.

An inspection of the property and a study of pertinent factors, including valuation trends and an analysis of
neighborhood data, led the appraiser to the conclusion that the market value, as of 10/18/2011
is:
                                              $          1,070,000

The opinion of value expressed in this report is contingent upon the limiting conditions attached to this
report.

It has been a pleasure to assist you . If I may be of further service to you in the future, please let me know.




R~eoctfu''"'\V I w M-                             11c)~
Signature._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




 William Roth
            Case 18-00039                        Doc 109-1                   Filed 05/01/19     Page 77 of 90

                                                      William Roth Real Estate Appraisal


                                SUMMARY OF SALIENT FEATURES File No.                                             10172011
                                                                                                       Case No   00029
SUBJ~~! INFO~TION
  ,·         ·.;                 ;          ';
                                                                .·

                 Subject Address                                 4054 41St Street N

                 Legal Description                               CHAIN BRIDGE FOREST LT 66 SEC 4

                 City                                            Mclean

                 County                                          Fairfax

                 State                                           Va

                 Zip Code                                        22101 -5805

                 Census Tract                                    4703.00

                 Map Reference                                   see mae

SALES PRICE
            .                        ·,


                 Sale Price                                 $

                 Date of Sale                                    10/17/2011

CLIENT
                                                 ·'
                 Borrower                                        Ahmadeour, Nahid

                 Lender/Client                                   O'Connor & Vaughn, LLC

DESCRIPTION OF IMPROVEMENT
                                                                              >



                 Size (Square Feet)                              3400

                 Price per Square Foot                      $    0.00

            · Location                                           Mclean

                 Age                                             38 yrs

                 Condition                                       Good

                 Total Rooms                                     7

                 Bedrooms                                        3

                 Baths                                           2.5

APPRAISER                                                                             •            '

                 Appraiser                                       Wil liam Roth

                 Date of Appraised Value                         10/18/2011

VALUE       ·•
                                             '         ·.

                 Final Opinion of Value $                        1 070 000




                                                 Produced by Cl1ckFORMS Software 800-622-8727                    Page   1 of   14
                            Case 18-00039                Doc   109-1
                                                           William Roth RealFiled   05/01/19
                                                                            Estate Appraisal                         Page 78 of 90
                                                                                                                                   File No. 10172011
                                                                                                                                   Case No. 00029




NL - Residential 5/'2fJ07       This fonn may be reproduced unmodified without written pennission, however, Bradford Technologies, Inc. must be acknowledged and credited.
                                                        Produced by ClickFORMS Software 800-622-8727                                           Page      2 of 14
Case 18-00039                Doc    109-1
                              William           Filed
                                      Roth Real Estate   05/01/19
                                                       Appraisal                         Page 79 of 90
                                                                                                     File No. 10172011
                                                                                                     Case No. 00029




    This fonn may be reproduced unmodified withoul written permission, however, Bradford Technologies, Inc. must be acknowledged and credited.
                       Produced by ClickFORMS Software 800-622-8727                                                Page      3 of 14
                          Case 18-00039                           Doc    109-1
                                                                   William           Filed
                                                                           Roth Real Estate   05/01/19
                                                                                            Appraisal                            Page 80 of 90
                                                                                                                                              File No.      10172011
                                                                                                                                              Case No       00029
                                                                 Residential Aooraisal Reoort




~




'
                                                            :.     COST .                  I TO VALUE llf;
   I SupPOrt for the opinion of site value (summarv of comparable land sales or other methods for estimatina site value\ 3 acre and above lots are suooorted by land
             i     . in files. Small lot land values are extracted bv residual land value method and                                 ::;:~                   ~~lots to
   I builders. Most small lots are not sold in the retail market. Lots in the area are tyoically n• "~"~•o1 for home build ina and not for income purposes .
             -'i·       the income aooroach lacks rationale and is not used in thi reoort.
   I ESTIMATED I I D<=PDI""InUCTION OR I X ID<=PI M'<=MENT COST NEW                                       OPINION OF SITE VALUE                                  =$   450.000
   I Source of cost data M&S, Local Builders                                                              Dwell ina         34oO ~ 135.00 ~ 459.000
   I Qualitv ratino from cost sel\lice         B             Effective date of cost data 10/01/2011 IBsmt.                    1.500     So. Ft. {cl) $     65.00 =$    97,500
   I Comments on Cost Approach fa ross tivina area o•'~"'"'"'n<                           ;, etc.)
   I Cost fiaures are based on local builder orices for homes of subiect                                                        483     So. Ft. {cl)$      45.00 :$    21.735
   I quality. Physical                      , is ,..,l,..,l,t<>tl based uoon                      tlifeof Total Estimate of Cost-new                             =$   578,235
   ltim~ed life systems . No functional                             ·~·! or external               i      Less          Phvsical 1 0 IFunr.linnal      I Frl•mal
   I was noted. La                           t ratio is tyoical for the area .                  i      I                   s7.824 I           0        I      0  =S I  57,824
   110 years of                      i 1 used out of 60.                                                              I Cost of                                  ~    520,411
                                                                                                          'As-is' Value of Site                                  =S    45000

   I Estimated Remainina Economic L~e (HUD and VA only)                    50          Year< Indicated Value Bv CostA~~m,.;.h                                  :$   1,015.411
                                                                  ...,.nua::                ITO VALUE'•
   I Estimated Monthly Mari<et Rent$                    X Gross Multiplier                         =$                       Indicated Value by~
   I Summarv of Income Aooroach lincludino suooort for mari<et rent and GRMl

                                                                 PROJECT                      I FOR PUDIIIf
   Its the             ".arlor in control of the             ; Association (HOA)? I IYes I X INo Unit tvoels\ ~ I ~
   I Provide the followino information for PUOs ONLY if the                     r is in control of the HOA and the subiect orooertv is an attached dwellino un~.
   I Legal Name of Project
   I Total number of ohases                      Total number of units                     Total number of units sold
   I Total number of units rented                Total number of units for sale            Data sourcels\
   I Was the oroiect created bY the conversion of existina buildina(s) into a PUD? I l Yes I l No If Yes. date of conversion.
   I Does the ""'or-t onntoi~ any I . "I"· 1units? I IYes I INo Data source.
                                                                               r       r
   I Are the units. common elements. and recreation facilities comolete? l Yes l No If No. describe the status of comoletion.

    I Are the common elements leased to or by the                                  'r lYes    f   lNo   lfYes, describe~terms~~~


    I Oescribe common elements and recreational facilities.

NL - Residential 5/2007           This form may be reproduced unmodified without written permission, however, Bradford Technologies, Inc. must be acknowledged and credited.
                                                       Produced by ClickFORMS Software 800-622-8727                                                Page     4 of 14
              Case 18-00039                        Doc 109-1            Filed 05/01/19             Page 81 of 90
                                                        William Roth Real Estate Appraisal
                                                        FLOOD MAP ADDENDUM                              File No. 10172011
                                                                                                        Case No. 00029
Borrower     Ahmadpour, Nahid
Property Address    4054 41St Street N
City Mclean                           County                    Fairfax           State        Va            Zip Code    22101-5805
Lender/Client O'Connor & Vaughn , LLC                                 Address 11490 Commerce Park Dr. Suite 510, Reston Va., Va. 20191




  flood Map Legends                                       Flood Zone Oetermin!rtion                                                 I
  Flood   Zones                                           SFH~ (Fioocj Zone): .Out .                   .
       Area   in und3ed 11)' 5oo-ya<lr fuod in'g          Within 2sb .ft. of mul.tiple flood zone? No
       A;ea o~~eo'fth-~1oo 'ana 500       yea;ftl8tl
                                                          CommurJity: ,515525
       p,l:lipa                                           Community Name: UNII"!!.CORPORATEO AREA                         .
       Area in und3ed·11)' 100-;:ear fuod ing             Zone: X Pciinel: 51059C oi70E                  .Panel Date: 09/l7/2lJ10 ·
       ·J>.rea in u·nd3ed 11)' 100~r fuod ing wlh
                                                          FIPS code: 5i.059 Census TraCt: 4703~00
        ye~c ty hazard .
                                                          This Flood.Reoort is For the · · b'1!niR;·of          ·
                                                          For the Reoort and is based
  •     Fl>odway area                                     cu<ron'"'· That customer's
  •    Fl>odwayareiaa,Wlh v~l>cly·h~rd                                   whe·n
       Area ofu ndEbr minea but poaa illle !klod
       hmrd
       Ar!1131. not mapped ~n any pu ll!il h'ed FIRM,




                                                   Produced lly ClickFORMS Software 800-622-8727                   Page    5   of   14
               Case 18-00039                   Doc 109-1         Filed 05/01/19             Page 82 of 90
                                                 William Roth Real Estate Appraisal
                                                SUBJECT PHOTO ADDENDUM                            File No. 10172011
                                                                                                  Case No. 00029
Borrower     Ahmadoour. Nah1d
Property Address  4054 41St Street N
City Mclean                           County             Fairfax            State        Va            Zip Code   22101-5805
Lender/Client   O'Connor & Vaughn , llC                        Address   11490 Commerce Park Dr. Suite 510, Reston Va ., Va . 20191



                                                                                              FRONT OF
                                                                                              SUBJECT PROPERTY
                                                                                              4054 41St Street N
                                                                                              Mclean, Va 22101-5805




                                                                                              REAR OF
                                                                                              SUBJECT PROPERTY




                                                                                              STREET SCENE




                                                                                                              Page    6   of   14
              Case 18-00039                     Doc 109-1          Filed 05/01/19             Page 83 of 90
                                                  William Roth Real Estate Appraisal
                                                 SUBJECT PHOTO ADDENDUM                            File No. 10172011
                                                                                                   Case No. 00029
Borrower      Ahmadpour, Nahid
Property Address   4054 41St Street N
City Mclean                            County             Fairfax            State        Va            Zip Code   22101-5805
Lender/Client    O'Connor & Vaughn , LLC                        Address   11490 Commerce Park Dr. Suite 510, Reston Va ., Va . 20191



                                                                                               Rear




                                                                                               Living Room




                                                                                               Dining Room




                                                                                                                Page   7   of   14
             Case 18-00039                   Doc 109-1          Filed 05/01/19              Page 84 of 90
                                                William Roth Real Estate Appraisal
                                                                                                File No. 10172011
                                                                                                Case No. 00029
Borrower Ahmadpour, Nahid
Property Address 4054 41St Street N
City Mclean                         County              Fairfax           State        Va            Zip Code    22101-5805
Lender/Client O'Connor & Vaughn, LLC                          Address 11490 Commerce Park Dr. Suite 510, Reston Va ., Va. 20191




Kitchen-Breakfast area                                              Bedroom




Bath                                                                Bedroom




LL Rec Room                                                         Master BR




                                             Produced by ClickFORMS Software 800-622-8727                    Page   8   of   14
                 Case 18-00039                Doc 109-1                  Filed 05/01/19                  Page 85 of 90
                                                   William Roth Real Estate ~PI?~aisal
                                                  ZONING LOCATION MAP                                          File No. 10172011
                                                                                                               Case No. 00029
Borrower     Ahmadpour, Nahid
Property Address   4054 41St Street N
City Mclean                          County                   Fairfax           State        Va            Zip Code    22101-5805
Lender/Client O'Connor & Vaughn , LLC                               Address 11490 Commerce Park Dr. Suite 510, Reston Va., Va. 20191




 airfax Courty                                                               lttp://icare.fairfa"<Cotnty.gov/Forms!PrintMap.aspx?pin=0314 24 0...



                           MAP#: 0314 24 0066
                           AHMADPOUR NAHID                                                          4054 41ST ST N




                                                  Aerial lnagery Q 'lfYJ7 Commonwealth of\lrginia


                                                   Source: Fairfax County Department
                                              of Tax Adm inistration, Real Estate Division .




 I of !                                                                                                                    10/16/20 11 11:38




                                              Produced by ClickFORMS Software 800-622-8727                                  Page     9   of    14
             Case 18-00039                    Doc 109-1         Filed 05/01/19             Page 86 of 90
                                                William Roth Real Estate Appraisal
                                                      COMPARABlES 1-2-3                          File No. 10172011
                                                                                                 Case No. 00029
Borrower     Ahmadpeur. Nah1d
Property Address  4054 41St Street N
City Mclean                          County             Fairfax           State        Va            Zip Code    22101-5805
Lender/Client O'Connor & Vaughn , llC                         Address 11490 Commerce Park Dr. Suite 510, Reston Va ., Va . 20191


                                                                                            COMPARABLE SALE#
                                                                                             4063 Ridgeview Cir.
                                                                                             Mclean, Va 22101




                                                                                            COMPARABLE SALE#                2
                                                                                             1490 Highwood Dr.
                                                                                             Mclean, Va 22101




                                                                                            COMPARABLE SALE#                3
                                                                                             4042 41st Street
                                                                                             Mclean, Va 22101




                                                                                                             Page   10 of       14
              Case 18-00039                   Doc   109-1
                                                William Roth Real Filed   05/01/19
                                                                  Estate AEP.raisal           Page 87 of 90
                                               LOCATION MAP ADDENDUM                               File No. 10172011
                                                                                                   Case No. 00029
Borrower     Ahmadpour, Nahid
Property Address   4054 41St Street N
City Mclean                          County              Fairfax             State        Va            ZipCode    22101-5805
Lender/Client O'Connor & Vaughn, LLC                        Address   11490 Commerce Park Dr. Suite 510, Reston Va., Va . 20191




                                              Produced by ClickFORMS Software 800-622-8727                     Page   11   of   14
                   Case 18-00039                         Doc 109-1             Filed 05/01/19                 Page 88 of 90
                                                              William Roth Real Estate Appraisal
                                                              SALES LOCATION MAP                                    File No. 10172011
                                                                                                                    Case No. 00029
Borrower     Ahmadpour, Nahid
Property Address    4054 41St Street N
City Mclean                           County                          Fairfax           State        Va            ZipCode    22101-5805
Lender/Client O'Connor & Vaughn, LLC                                        Address 11490 Commerce Park Dr. Suite 510, Reston Va., Va . 20191




Matrix                                                                             http://matrix.mris.com/Matrix/Public/MapPrirt.aspx'lc=AAEAAAD*...




                                                                  l0lfa1p~




                                                                                                                                        ,r---.
                                                     a,s,..
                                              ffill(j,                                                                              (




           I
               I
                          ~
                              u
                                  Chesterbrook
                                           Estate~
                                                 J
                                                              ~•
                                                         - Upton st



                                                                      r
                                                                                   •
          '/              ,
                          <:
                                      "
                                     0::
                         C?          .-o.
                                      <ll

                                     -"'
                                     0
                                  _e                          <                I
                   Stat ML#           Address                              List Price BR FB    HBType         Adv Subdiv

                   Act   FX7702897    4054 41st St N                    $1,410.000     4   3    1 Detached    CHAIN BRIDGE FOREST

                   Act   FX7683684    4056 41st St N                    $1,325,000         3    1 Detached    CHAIN BRIDGE FOREST

                   Act   FX7660779    58 29 Upton St                    $1,099,000              1 Detached    CHAIN BRIDGE FOREST




          ••       Act   FX7327000

                   Sold FX7659536
                                      1515 Hig hwood Dr

                                      4063 Ridgeview Cir
                                                                        $1,600,000 10

                                                                        $1,299,000     6
                                                                                           6

                                                                                           5
                                                                                                2 Detached

                                                                                                0 Detoched
                                                                                                               CHAIN BRIDGE FOREST

                                                                                                               CHAIN BRIDGE FOREST




           ••      Sold FX7644757

                   Sold FX7489885

                   Sold FX7516132
                                      1490 Highwood Dr                  $1 ,099 ,000

                                      5802 Choin Bridge Forest •.. $1,069,000

                                      1509 Hig hwood Dr                 $1,149.000
                                                                                       4




                                                                                       4
                                                                                           3

                                                                                           3

                                                                                           3
                                                                                                1 Detached

                                                                                                0 Detached

                                                                                                1 Detached
                                                                                                               CHAIN BRIDGE FOREST

                                                                                                               CHAIN BRIDGE FOREST

                                                                                                               CHAIN BRIDGE FOREST




            •      Sold FX7494344

                   Sold FX7371826
                                      4042 41st St N

                                      5834 Upton St
                                                                          $915,000

                                                                        $1,090,000
                                                                                       5   3

                                                                                           3
                                                                                                1 Detached

                                                                                                0 Detached
                                                                                                               CHAIN BRIDGE FOREST

                                                                                                               CHAIN BRIDGE FOREST




 I of I                                                                                                                         10/26/2011 I 1:00




                                                         Produced by ClickFORMS Software 800-622-8727                            Page      12 of    14
 Case 18-00039                       Doc  109-1
                                       William Roth RealFiled   05/01/19
                                                        Estate Appraisal                   Page 89
                                                                                                 Fileof
                                                                                                     No.90
                                                                                                         10172011
                                                                                                     Case No. 00029




                        APPRAISER DISCLOSURE STATEMENT




Appraiser:

Name of Appraiser: _,W=ill::.:ia"-m"-'-R:.::o:.::th.:.__ _ _ _ _ _ _ _ _ __




                                                ~
Class of Certification/Licensure:                     Certified General
                                                      Certified Residential
                                                      Licensed Residential
                                                      Temporary        0    General [K] Licensed
                                                      Registered Real Estate Appraiser Assistant


Certification/Licensure Number: ...:4c.:::0.=0..:.1..:0:.:0c.:::6.::.22::;2"----------------



Scope: This Report                    is within the scope of my Certification or License.
                                      is not within the scope of my Certification or License.

Service Provided by:                  Disinterested & Unbiased Third Party
                                      Interested & Biased Third Party
                                      Interested Third Party on Contingent Fee Basis




Supervisor:

Name of Supervisor: - - - - - - - - - - - - - - - - -

Class of Certification/Licensure:                     Certified General
                                                      Certified Residential
                                                      Licensed Residential
                                                      Temporary         0   General   0   Licensed

Certification/Licensure Number: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



Scope: This Report
                                8     is within the scope of my Certification or License.
                                      is not within the scope of my Certification or License.

Service Provided by:

                                §     Disinterested & Unbiased Third Party
                                      Interested & Biased Third Party
                                      Interested Third Party on Contingent Fee Basis




 William Roth



Signature of Supervisor:




This form must be included in conjunction with all appraisal assignments or specialized services performed by a
state-certified or state-licensed real estate appraiser.




                                  Produced by ClickFORMS Software 800-62.2-8727                           Page   13   of   14
                 Case 18-00039                 Doc  109-1
                                                 William Roth RealFiled    05/01/19
                                                                   Estate Appraisal                 Page 90 of 90
                                                                                                        File No.    10172011
                                                                                                        Case No     00029

     DEFINITION OF MARKET VALUE: The most probable price which a property should bring in a competitive and
     open market under all conditions requisite to a fair sale, the buyer and seller, each acting prudently, knowledgeably and
     assuming the price is not affected by undue stimulus. Implicit in this definition is the consummation of a sale as of a
     specified date and the passing of title from seller to buyer under conditions whereby: (1) buyer and seller are typically
     motivated; (2) both parties are well informed or well advised , and each acting in what he considers his own best interest;
     (3) a reasonable time is allowed for exposure in the open market; (4) payment is made in terms of cash in U. S. dollars
     or in terms of financial arrangements comparable thereto; and (5) the price represents the normal consideration for the
     property sold unaffected by special or creative financing or sales concessions• granted by anyone associated with the sale.

     •Adjustments to the comparables must be made for special or creative financing or sales concessions. No adjustments
     are necessary for those costs wh ich are normally paid by sellers as a result of tradition or law in a market; these costs
     are readily identifiable since the seller pays these costs in virtually all sales transactions. Special or creative financing
     adjustments can be made to the comparable property by comparisons to financing terms offered by a th ird party
     institutional lender that is not already involved in the property or transaction. Any adjustment should not be calculated
     on a mechanical dollar for dollar cost of the financing or concession but the dollar amount of any adjustment should
     approximate the market's reaction to the financing or concessions based on the appraiser's judgment.


                                            STATEMENT OF LIMITING CONDITIONS

     CONTINGENT AND LIMITING CONDITIONS: The appraiser's certification that appears in the appraisal report is
     subject to the following conditions:

    1. The appraiser will not be responsible for matters of a legal nature that affect either the property being appraised or
    the title to it. The appraiser assumes that the title is good and marketable and , therefore, will not render any opinions
    about the title. The property is appraised on the basis of it being under responsible ownership.

     2. The appraiser has provided a sketch in the appra isal report to show approximate dimensions of the improvements
     and the sketch is included only to assist the reader of the report in visualizing the property and understanding the
     appraiser's determination of its size.

     3. The appraiser has examined the available flood maps that are provided by the Federal Emergency Management Agency
     (or other data sources) and has noted in the appraisal report whether the subject site is located in an identified Special
     Flood Hazard Area . Because the appraiser is not a surveyor, he or she makes no guarantees, express or implied, regarding
     this determination .

     4. The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question,
     unless specific arrangements to do so have been made beforehand.

     5. The appraiser has estimated the value of the land in the cost approach at its highest and best use and the improvements
     at their contributory value. These separate valuations of the land and improvements must not be used in conjunction with
     any other appraisal and are invalid if they are so used.

     6 . The appraiser has noted in the appraisal report any adverse condijions (such as, needed repairs, depreciation, the presence
     of hazard wastes, toxic substances , etc.) observed during the inspection of the subject property or that he or she became
     aware of during the normal research involved in performing the appraisal. Unless otherwise stated in the appraisal report,
     the appraiser has no knowledge of any hidden or unapparent conditions of the property or adverse environmental conditions
     (including the presence of hazardous wastes , toxic substances, etc.) that would make the property more or less valuable,
     and has assumed that there are no such conditions and makes no guarantees or warranties, express or implied, regarding
     the condition of the property. The appraiser will not be responsible for any such conditions that do exist or for any
     engineering or testing that might be required to discover whether such conditions exist. Because the appraiser is not an expert
     in the field of environmental hazards, the appraisal report must not be considered as an environmental assessment of
     the property.

     7. The appraiser obtained the information, estimates, and opinions that were expressed in the appraisal report from sources
     that he or she considers to be reliable and believes them to be true and correct. The appraiser does not assume responsibility
     for the accuracy of such items that were furnished by other parties.

     8. The appraiser will not disclose the contents of the appraisal report except as provided for in the Uniform Standards of
     Professional Appraisal Practice.

     9. The appraiser has based his or her appraisal report and valuation conclusion for an appraisal that is subject to satisfactory
     completion , repairs, or alterations on the assumption that completion of the improvements will be performed in a
     workmanlike manner.

     10. The appra iser must provide his or her prior written consent before the lender/client specified in the appraisal report
     can distribute the appraisal report (including conclusions about the property value, the appraiser's identity and professional
     designations, and references to any professional appraisal organizations or the firm with which the appraiser is associated)
     to anyone other than the borrower; the mortgage or its successors and assigns ; the mortgage insurer; consu ltants;
     professional appraisal organizations; any state or federally approved financial institution ; or any department, agency,
     or instrumentality of the United States or any state or the District of Columbia; except that the lender/client may distribute
     the property description section of the report only to data collection or reporting service(s) without having to obtain the
     appraiser's prior written consent. The appraiser's written consent and approval must also be obtained before the appraisal
     can be conveyed by anyone to the public through advertising, public relations, news, sales, or other media.

Freddie Mac Fonn 439 (6-93)                 Produced by ClickFORMS Software 800-622-8727                        Fannie Ma e Fonn 1004 8 (6-93)
                                                                                                                     Page    14    of     14
